Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 1 of 39 PageID: 20712




                                   IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF NEW JERSEY
                                               CAMDEN VICINAGE
   ____________________________________________________ :
   IN RE                                                               :
   VALSARTAN, LOSARTAN, AND IRBESARTAN                  :                       MDL No. 2875 (RBK/KW)
   PRODUCTS LIABILITY LITIGATION                        :
                                                        :                       MTD OPINION 5: Subsumption,
                                                        :                       Negligence, Negligence Per se,
                                                        :                       Medical Monitoring,
                                                        :                       Strict Liability of Pharmacies
   This Document Relates to All Actions.                :
   ____________________________________________________ :
   KUGLER, United States District Judge:
           Before this Court are the Defendants’ Motions to Dismiss (Doc. No. 520, 522, 523) the three
   Master Complaints filed in this Multi‐District Litigation [“MDL”] that involves the sale of a generic blood
   pressure medication found to be contaminated with probable human carcinogens. Since the MTDs seek
   dismissal of several claims for each set of plaintiffs, the Court is issuing a series of opinions to resolve the
   motions. Each opinion will be numbered with this opinion being the fifth in the series.
           This OPINION 5 resolves defendants’ arguments relating to subsumption of claims by various
   states’ Products Liability Acts, and Rule 12(b)(6) pleading deficiencies for common law claims of
   negligence, negligence per se against all three categories of defendants as well as common law claims of
   strict liability claims against the Pharmacy Defendants. An ORDER 5 of this date accompanies this
   OPINION 5.
           The COURT HAVING REVIEWED the parties’ submissions (without a hearing in accordance with
   Rule 78.1 (b)) relating to these arguments, and for the reasons stated below, and for good cause shown,
   the Court rules as set forth in Conclusion 7.0 infra.


   1.0     FACTS AND PROCEDURAL BACKGROUND
           The Court having presented facts underlying this MDL in the previous four MTD opinions, this
   review is kept short. Moreover, the Court hereby incorporates herein the facts, procedural history, and
   background of the other four MTD opinions, especially to the extent necessary to explicated pleaded
   facts in the Master Opinions that particularly relate to subsumption and negligence claims.
           This MDL involves the generic active pharmaceutical ingredient, Valsartan, and the finished
   drugs produced with it, collectively termed here valsartan‐containing drugs or VCDs. VCDs are
   universally prescribed drugs to lower blood pressure and/or treat heart failure.
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 2 of 39 PageID: 20713
                                                                                                                                    2



             In the summer of 2018, the U.S. Federal Drug Administration [“FDA”] and several of its
   counterparts in Europe and Canada discovered that certain batches of generic Valsartan1 contained
   nitrosamines, known carcinogens, in amounts above what the FDA considered allowable, that is above
   96 nanograms (ng) per day. The first nitrosamine contaminant found was N‐nitrosodimethylamine
   [“NDMA”]. Within a few months, other nitrosamines, which included N‐Nitrosodimethylamine
   [“NDEA’’], were also found in batches of VCDs.
             In August 2018, these governmental health administrations began recalling VCDs made with the
   active pharmaceutical ingredient produced by certain API Manufacturers located in China or India. These
   include Zhejiang Huahei Pharmaceuticals Ltd. and Aurobindo Pharmaceuticals. The contaminated API
   had gone into a finished pill made by Finished Manufacturers located in India and Israel, which include
   Teva Pharmaceuticals, Mylan Pharmaceuticals, and Torrent. Many of these Manufacturers also began
   issuing their own recalls of contaminated VCDs already in the drug supply chain. To be clear, almost all
   generic Valsartan sold in the U.S. had come from these API Manufacturers and Finished Manufacturers.
             After the recalls began, FDA testing revealed the valsartan API manufactured by and for
   defendants had levels of NDMA of between 15,180 and 16,300 ng, much in excess of the FDA daily limit.
   Further, FDA testing revealed levels of NDEA was similarly well in excess of FDA limits.
             VCDs were (and remain) a drug of choice in lowering high blood pressure. Since they were widely
   prescribed worldwide and in the United States, the recalls caused consternation during much of 2019 in
   the global medical community, including the American Medical Association, both as there developed a
   shortage of VCDs and as physicians moved their patients to some other drug perceived less effective in
   order to avoid potential contamination. Several months after the recalls, the FDA (and non‐U.S. health
   administrations) posited the contaminants in the VCDs to be the result of changes the API Manufacturers
   had adopted in their manufacturing processes, particularly in the solvents used. Some API Manufacturers
   had adopted manufacturing changes as early as 2012, which means potentially contaminated API may
   have been present in much of the Valsartan drug supply sold in the U.S. for about 6 years.
             By late August 2018, plaintiffs had begun filing personal injury individual complaints. By October
   2018, individual plaintiffs and third‐party payors who had paid for individual plaintiffs’ prescriptions of
   the contaminated Valsartan, filed several class actions alleging economic losses. (Doc. No. 1). Consumers
   also filed a medical monitoring class action alleging “cellular damage, genetic harm, and/or an increased
   risk of developing cancer” as a result of exposure to the human carcinogens in the VCDs. Lastly, personal
   injury claims were filed on behalf of consumers who alleged they had developed cancer as a result of
   taking the contaminated VCDs.



   1 Valsartan is   the generic name of a now off‐patent drug Diovan® and is also used in a combination heart failure drug called
   Exforge®.
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 3 of 39 PageID: 20714
                                                                                                            3



           On 14 February 2019, the Judicial Panel on Multi‐District Litigation [“JPML”] consolidated all of
   the individual filings into this MDL, No. 2875.   On 17 June 2019, three Master Complaints were filed
   with this Court: the Economic Loss Master Complaint [“ELMC”] at ECF Doc. 121., the Personal Injury
   Master Complaint [“PIMC”] at ECF Doc. 122; and the Medical Monitoring Master Complaint [“MMMC”]
   at ECF Doc. 123. Since then, this MDL has advanced significantly, both in terms of filings and in the
   management of the litigation through various discovery phases. Currently, with over 700 pending filings,
   the MDL is well into the discovery phase of intensive document production; and, depositions of
   individuals and under Rule 30(b)(6) are proceeding.


   1.1     ECONOMIC LOSS MASTER COMPLAINT
           Plaintiffs in this Master Complaint (ECF Doc. 121) include individual consumers who purchased
   the VCDs at issue as well as third party payors [“TPPs”] that paid or co‐paid for the VCDs at issue that
   consumers ingested. TPPs are health care benefit providers, such as an employer’s insurance company
   providing health care benefit to employees. Many of the TPPs providing such health care benefits have
   assigned their rights to recovery in this MDL to a select few entities, termed assignors, who now stand as
   plaintiffs here.
           Since the VCDs at issue had been FDA‐approved as a generic of an FDA‐approved branded drug
   listed in the Orange Book, plaintiffs assert generally that defendants lied to the public when the VCDs at
   issue were sold and identified as an approved generic. That is, the contaminants made the VCDs at issue
   differ substantially from the FDA‐approved generic.
   Plaintiffs’ claims include:
   ‐ Common Law Breach of express warranties by all defendants because inclusion of defendants’ VCDs in
   the U.S. Orange Book serves as a warranty that the VCDs at issue constituted a generic drug that is bio‐
   equivalent in every way to the patented drug.
   ‐ State Law Breach of implied warranties and of warranty for fitness of purpose by all, or all but the
   Pharmacy, defendants under the law of each state, the District of Columbia, and Puerto Rico.
   ‐ Breach of the Magnuson‐Moss Warranty Act under 15 U.S.C. §2301 et seq. by all, or all but the Pharmacy,
   defendants.
   ‐ Fraud, intentional misrepresentation and/or negligent misrepresentation by all, or all but the Pharmacy,
   defendants by omitting to inform the public the VCDs at issue were not bio‐equivalent to the branded,
   FDA‐approved drug.
   ‐ Breach of State Consumer Statues for Unfair Competition or False Advertising in all fifty states and in
   the District of Columbia and Puerto Rico.
   ‐ Unjust Enrichment against all, or all but Pharmacy, defendants.
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 4 of 39 PageID: 20715
                                                                                                                  4



   ‐ Common law negligence against all, or all but Pharmacy, defendants for breaching their duty to exercise
   reasonable care to oversee the safety of the VCDs at issue and prevent injury to plaintiffs and for failing
   to comply with current Good Manufacturing Practice [“cGMP”] federal regulations.
   ‐ Common law negligence per se against all, or all but Pharmacy, defendants for failing to ensure that
   VCDs sold in the U.S. were therapeutically equivalent to the Orange Book entry and failing to act as
   reasonably prudent actors throughout the U.S. drug supply chain.


   1.2     PERSONAL INJURY MASTER COMPLAINT
           The plaintiffs in this Master Complaint include all those who pleaded in their individual actions
   that they had suffered personal injuries as a result of the use of the VCDs at issue as well as, where
   applicable, plaintiffs’ spouses, children, parents, decedents, wards, and heirs as represented by plaintiffs’
   counsel. The plaintiffs plead many of the same claims as in the ELMC, but do NOT exclude the Pharmacy
   defendants.
   The claims specific to the PIMC include:
   ‐ Strict liability/product liability‐manufacturing defects for making a drug that was not bio‐equivalent to
   the Orange Book entry or to the patented drug because of flawed, faulty, and non‐compliant cGMPs,
   which created a foreseeable and unreasonable danger to those ingesting the VCDs at issue.
   ‐ Strict liability/product liability‐failure to warn, to physicians that the VCDs at issue would cause harm.
   ‐ Strict liability/product liability‐design defect, that the VCDs at issue failed to perform in a safe manner
   expected by an ordinary consumer and increased the risk of causing cancer.
   ‐ Wrongful Death, that certain plaintiffs died as a result of the injury causes by ingesting unreasonably
   harmful VCDs that defendants made and marketed throughout the U.S. drug supply.
   ‐ Survival Action, that decedent plaintiffs before death were caused injury, including loss of body
   function, disability, pain and suffering and loss of economy, as a result of ingesting unreasonably harmful
   VCDs that defendants made and marketed throughout the U.S. drug supply.
   ‐ Loss of Consortium
   ‐ Punitive Damages, because defendants’ actions to make and market extremely dangerous drugs
   constitutes fraud and malice.
   Claims similar to the ELMC include:
   ‐ Common Law Negligence, that defendants breached a duty to plaintiffs and physicians to exercise
   ordinary care in making the VCDs at issue and that such breach caused injury.
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 5 of 39 PageID: 20716
                                                                                                              5



   ‐ Common Law Negligence per se, defendants’ actions of making and selling a contaminated drug, while
   also violating federal and state law, also breached a common law duty by failing to act as reasonably
   prudent actors throughout the U.S. drug supply chain.
   ‐ Common Law Breach of Express Warranty, that defendants, through the drug labels and packaging of
   the VCDs at issue, made express representations to health care professionals about their quality and to
   consumers that ingestion of these was safe, which representations constituted an express warranty of
   drug safety and purity that was false.
   ‐ Common Law Breach of Implied Warranty and Fitness of Purpose, that defendants placed the VCDs at
   issue in the stream of commerce, implying that they were safe and fit for their purpose.
   ‐ Common Law Fraud and Intentional Misrepresentation, that defendants knew or should have known
   the VCDs at issue were unreasonably dangerous and intentionally concealed that fact to health care
   professionals and consumers.
   ‐ Common Law Negligent Misrepresentation, that defendants made untrue representations about the
   safety and quality of the VCDs at issue to health care professionals and to consumers.
   ‐ Breach of Consumer Protection Statutes, that defendants engaged in unfair competition by failing to
   warn plaintiffs of the unreasonable danger of the VCDs at issue, thereby violating the statutes of each
   state, the District of Columbia, and Puerto Rico.


   1.3     MEDICAL MONITORING MASTER COMPLAINT
           Plaintiffs in this Master Complaint include those consumers who ingested the VCDs at issue,
   thereby suffering cellular damage and genetic harm, and consequently are at an increased risk of
   developing cancer but have not yet been so diagnosed. The plaintiffs plead many of the same claims as
   in the PIMC and some of the same claims as in the ELMC, but do NOT exclude the Pharmacy defendants.
   The claims specific to the MMMC include:
   ‐ Medical Monitoring,
   ‐ Statutory Breach of Implied Warranty of Merchantability, that defendants placed the VCDs at issue in
   the stream of commerce, implying that they were safe and fit for their purpose in violation of laws in all
   50 states, the District of Columbia, and Puerto Rico.
   ‐ Statutory Breach of Express Warranty of Merchantability, that defendants, through the drug labels and
   the packaging of the VCDs at issue, made express representations to health care professionals about
   their quality and to consumers that ingestion of these was safe, which representations constituted an
   express warranty of drug safety and purity that was false and which was a violation of laws in all 50 states,
   the District of Columbia, and Puerto Rico.
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 6 of 39 PageID: 20717
                                                                                                                  6



               The claim similar to that in the ELMC includes:
   ‐ Breach of the Magnuson‐Moss Warranty Act under 15 U.S.C. §2301 et seq. by all defendants.
               The claims similar to those in the ELMC and PIMC include:
   ‐ Common Law Negligence, that defendants breached a duty to plaintiffs and physicians to exercise
   ordinary care in making the VCDs at issue and that such breach caused injury.
   ‐ Common Law Negligence per se, defendants’ actions of making and selling a contaminated drug, while
   also violating federal and state law, also breached a common law duty by failing to act as reasonably
   prudent actors throughout the U.S. drug supply chain.
   ‐ Strict liability/product liability‐manufacturing defects for making a drug that was not bio‐equivalent to
   the Orange Book entry or to the patented drug because of flawed, faulty, and non‐compliant cGMPs,
   which created a foreseeable and unreasonable danger to those ingesting the VCDs at issue.
   ‐ Strict liability/product liability‐failure to warn, to physicians that the VCDs at issue would cause harm.
   ‐ Common Law Breach of Implied Warranty and Fitness of Purpose, that defendants placed the VCDs at
   issue in the stream of commerce, implying that they were safe and fit for their purpose.
   ‐ Common Law Breach of Express Warranty, that defendants, through the drug labels and packaging of
   the VCDs at issue, made express representations to health care professionals about their quality and to
   consumers that ingestion of these was safe, which representations constituted an express warranty of
   drug safety and purity that was false.
   ‐ Common Law Fraud and Fraudulent Concealment, that defendants knew or should have known the
   VCDs at issue were unreasonably dangerous and intentionally concealed that fact to health care
   professionals and consumers.


   1.4         DEFENDANTS
               Currently, there are about 40 defendants in this MDL, divided into 3 categories as described
   above: Manufacturers, which include the Manufacturers of the Active Pharmaceutical Ingredient [“API
   Manufacturers”], such as Zhejiang Huahei Pharmaceuticals Ltd., Hetero Laboratories, Aurobindo
   Pharma and Mylan Laboratories;2 and the Finished Dose Manufacturers, such as Teva Pharmaceuticals
   and Torrent [“Finished Manufacturers”]; Wholesalers, such as Amerisource Bergen, Cardinal Health and
   McKesson; and Pharmacies, such as Walgreens, Walmart, Kroger, CVS and others. Each category of
   defendant has filed its own motion to dismiss.
               The Court recognizes that the Manufacturers MTD has set forth the four arguments of Standing,
   Preemption and Primary Jurisdiction, Subsumption, and Deficiencies of Specific Claims, which the

   2 This   listing of defendants is not complete but exemplary.
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 7 of 39 PageID: 20718
                                                                                                                   7



   Wholesalers and the Pharmacies have incorporated by reference into their MTDs. In addition, the
   Wholesalers and the Pharmacies have each argued the facial deficiency of specific claims that are
   particularly pertinent to their status in the drug supply chain.


   2.0     MOTION TO DISMISS STANDARD
           Federal Rule of Civil Procedure 12(b)(6) allows a court to dismiss an action for failure to state a
   claim upon which relief can be granted. When evaluating a motion to dismiss, “courts accept all factual
   allegations as true, construe the complaint in the light most favorable to the plaintiff, and determine
   whether, under any reasonable reading of the complaint, the plaintiff may be entitled to relief.” Fowler
   v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (quoting Phillips v. Cty. of Allegheny, 515 F.3d 224,
   233 (3d Cir. 2008)). In other words, a complaint survives a motion to dismiss if it contains enough factual
   matter, accepted as true, to “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
   550 U.S. 544, 570 (2007).
           To make this determination, courts conduct a three‐part analysis. Santiago v. Warminster Twp.,
   629 F.3d 121, 130 (3d Cir. 2010). First, the Court must “tak[e] note of the elements a plaintiff must plead
   to state a claim.” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). Second, the Court should
   identify allegations that, “because they are no more than conclusions, are not entitled to the assumption
   of truth.” Id. (quoting Iqbal, 556 U.S. at 680). “Threadbare recitals of the elements of a cause of action,
   supported by mere conclusory statements, do not suffice.” Id. (quoting Iqbal, 556 U.S. at 678). Finally,
   “when there are well‐pleaded factual allegations, a court should assume their veracity and then
   determine whether they plausibly give rise to an entitlement for relief.” Id. (quoting Iqbal, 556 U.S. at
   679). A complaint cannot survive a motion to dismiss where a court can only infer that a claim is merely
   possible rather than plausible. Ibid.


   3.0     SUBSUMPTION
   3.1     New Jersey
           Manufacturer Defendants argue that many of plaintiffs’ state common law claims are subsumed
  under the New Jersey Product Liability Act (“NJPLA”) and other similar state product liability acts.3 ECF
  Doc. 520: 46. Specifically, defendants assert that all claims, except for the breach of express warranty
  claims, are subsumed because the NJPLA provides the sole basis for relief in products liability cases. Ibid.
  The Wholesaler and the Pharmacy Defendants incorporate these subsumption arguments by reference in
  their motions to dismiss. Therefore, before addressing the sufficiency of Plaintiffs’ pleadings, the Court
  considers whether the NJPLA subsumes plaintiffs’ common law claims.

   3 Wholesaler and Pharmacy   Defendants likewise incorporate this argument.
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 8 of 39 PageID: 20719
                                                                                                               8



           The NJPLA allows a plaintiff to recover damages against the manufacturer or seller of a product
  upon proof “that the product causing the harm was not reasonably fit, suitable or safe for its intended
  purpose.” N.J.S.A. 2A:59C‐2. A product liability action is a claim for harm caused by a manufacturing,
  warning, or design defect, “except actions for harm caused by breach of an express warranty[.]” N.J.S.A.
  2A:58C‐1(b)(3). A plaintiff may recover damages under the NJPLA for the following “harm” caused by a
  product: (1) physical damage to property; (2) personal physical illness, injury, or death; (3) pain and
  suffering, mental anguish, or emotional harm; and (4) any loss of consortium or services.
           This Court has held that, in implementing the NJPLA “the Legislature intended ‘to limit the
  expansion of products‐liability law’ and ‘to limit the liability of manufacturers so as to balance[] the
  interests of the public and the individual with a view towards economic reality.’” Hindermyer v. B. Braun
  Med. Inc., 419 F. Supp. 3d 908, 817 (D.N.J. 2019) [quoting Zaza v. Marquess & Nell, Inc., 675 A.2d 620
  (1996)). As such, the NJPLA is “both expansive and inclusive, encompassing virtually all possible causes of
  action relating to harms caused by consumer and other products.” In re Lead Paint Litigation, 924 A.2d
  484, 436–37 (N.J. 2007) [citing N.J.S.A. § 2A:58C‐1(b)(3) (defining “product liability action”)].
  Consequently, as the Third Circuit has explained, the NJPLA “effectively creates an exclusive statutory
  cause of action for claims falling within its purview.” Repola v. Morbark Indus., Inc., 934 F.2d 483, 492 (3d
  Cir. 1991). In short, these former common‐law causes of action (with the exception of breach of express
  warranty) have merged into a single cause of action under the NJPLA. Clements v. Sanofi‐Aventis, U.S.,
  Inc., 111 F. Supp. 3d 586, 596 (D.N.J. 2015).
           In line with this reasoning, New Jersey federal and state courts, as well as the Third Circuit, have
  consistently dismissed product‐liability‐related claims based on common law theories when at the heart
  of those theories is the potential “harm caused by a product.” See, e.g., Port Auth. of N.Y. & N.J. v. Arcadian
  Corp., 189 F.3d 305, 313 (3d Cir. 1999) [dismissing negligence claim, because “under New Jersey law
  negligence is no longer viable as a separate claim for harm caused by a product”]; Thomas v. Ford Motor
  Co., 70 F. Supp. 2d 521, 528–29 (D.N.J. 1999) [dismissing common‐law claim for negligent manufacture];
  Reiff v. Convergent Techs., 957 F. Supp. 573, 583 (D.N.J. 1997) [dismissing negligence and implied breach of
  warranty claims]; McWilliams v. Yamaha Motor Corp. USA, 780 F. Supp. 251, 262 (D.N.J. 1991) [dismissing
  negligence and breach of implied warranty claims], aff’d in part, rev’d in part on other grounds, 987 F.2d
  200 (3d Cir. 1993); Green v. GMC, 709 A.2d 205 (N.J. Super. Ct. App. Div. 1998) [stating that “causes of
  action for negligence, strict liability[,] and implied warranty have been consolidated into a single product
  liability cause of action” under the NJPLA].
           Courts have also historically dismissed common law and statutory fraud claims when the harm
  alleged was caused by a product. See Brown v. Philip Morris, Inc., 228 F. Supp. 2d 506, 517 (D.N.J. 2002)
  [preempting fraud claim NJPLA when defendant’s alleged misrepresentations resulted in “harm caused by
  a product.”]; Sinclair v. Merck & Co., 948 A.2d 587 (2008) [subsuming statutory consumer fraud claim by
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 9 of 39 PageID: 20720
                                                                                                            9



  the NJPLA when the “[t]he heart of plaintiff's case [was] the potential harm caused by Merck’s
  drug];McDarby v. Merck & Co., 949 A.2d 223 (N.J. Super. Ct. App. Div. 2008) [subsuming statutory
  consumer fraud claim by the NJPLA because “the gravamen of [the] claim was that Merck marketed Vioxx
  fully aware of its cardiovascular risk [and] made misrepresentations[] and . . . omis[sions]” in connection
  with its marketing]; Lopienski v. Centocor, Inc., No. 07‐4519, 2008 WL 2565065, at *1 n.2 (D.N.J. 25 Jun.
  2008) [finding causes of action for negligence, breach of implied warranty, negligent and fraudulent
  misrepresentation, statutory consumer fraud, and fraudulent concealment were subsumed because they
  were premised on physical injuries caused by a product].
            Recently, in Sun Chemical Corp. v. Fike Corp., 235 A.3d 145 (N.J. 2020), the New Jersey Supreme
  Court’s clarified the scope of subsumption under the NJPLA by addressing whether that Act subsumed
  claims for relief under the New Jersey Consumer Fraud Act. Ibid. There, the court resolved whether “a
  Consumer Fraud Act claim [can] be based, in part or exclusively, on a claim that also might be actionable
  under the Products Liability Act.” Id. at 148. The Sun Chemical plaintiff bought defendant’s product to
  prevent potential explosions in its dust collection system. Id. at 149. When selling the product, the
  defendant made several affirmative misrepresentations, namely, that the product would in fact prevent
  explosions. Ibid. The product later malfunctioned, exploded, and caused personal injury and property
  damage. Ibid.
            The Sun Chemical court noted: “[i]t is the nature of the claims brought, and not the nature of the
  damages sought, that is dispositive of whether the PLA precludes the separate causes of action” (Id. at
  148) and held: “[i]f a claim is premised upon a product’s manufacturing, warning, or design defect, that
  claim must be brought under the PLA with damages limited to those available under that statute” ,
  thereby precluding the CFA claims. Id. at 155. But, the Sun Chemical court notably clarified that “nothing
  about the PLA prohibits a claimant from seeking relief under the CFA for deceptive, fraudulent,
  misleading, and other unconscionable commercial practices in the sale of the product.” Ibid. Therefore, “if
  a claim is based on deceptive, fraudulent, misleading, and other unconscionable commercial
  practices, it is not covered by the PLA and may be brought as a separate CFA claim.” Ibid., [emphasis
  added].
            Importantly, then, the Sun Chemical court also held “PLA and CFA claims may proceed in
   separate counts of the same suit,” so long as they “alleg[e] different theories of liability and seek[]
   dissimilar damages.” Ibid. The Sun Chemical court instructed that, to determine whether the purported
   claim pleads a separate count, a court must “determine whether the theory pled on the facts presented,
   although denoted [as a CFA claim] [i]s in fact one of the three codified theories made exclusively
   actionable under the PLA.” If so, then the claim is “supplanted by the PLA” because “claims that sound
   in the type of products liability action defined in the PLA must be brought under the PLA.” Ibid.
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 10 of 39 PageID: 20721
                                                                                                                                     10



              Therefore, heeding the Sun Chemical instruction, the Court addresses each Master Complaint in
    turn to determine whether the NJPLA subsumes any of plaintiffs’ claims in the Master Complaints. The
    claims in each Master Complaint is reviewed in turn.


    3.1.1     PIMC: Subsumption of Common Law Tort Claims, Common Law Fraud Claims , including
    Negligent Misrepresentation, and Statutory Consumer Protection Law Claims (Styled as Fraud)
              The PIMC pleads the following causes of action: (1) strict liability for a manufacturing defect; (2)
   strict liability for failure to warn; (3) strict liability for a design defect; (4) negligence; (5) negligence per se;
   (6) breach of express warranty; (7) breach of implied warranty; (8) fraud; (9) negligent misrepresentation;
   (14) punitive damages. As discussed above, “what kind of ‘harm’ a defective product causes is dispositive
   of whether the NJPLA governs claims brought for that harm.” Kuzian v. Electrolux Home Prods., Inc., 937
   F. Supp. 2d 599, 607–08 (D.N.J. 2013). Thus, the Court focuses its analysis on the type of harm Plaintiffs
   allege in the PIMC.4
              The PIMC alleges plaintiffs developed “cancers as a result of taking an adulterated, misbranded,
   and unapproved medication designed, manufactured, marketed, distributed, packaged, and sold by
   Defendants.”       PIMC (ECF Doc.122) ¶2. As such, the majority of plaintiffs’ causes of action seek
   compensation for “injuries and/or death resulting from use of defective prescription VCDs”. PIMC ¶6. The
   claims for strict liability for a manufacturing defect, strict liability for failure to warn, strict liability for a
   design defect, negligence, negligence per se, breach of implied warranty, loss of consortium, survival,
   wrongful death, and punitive damages seek compensation for such harm. See, e.g.,:
    ‐PIMC ¶437 seeking to recover under strict liability cause of action for “serious injuries” due to
    “manufacturing defects”;
    ‐ PIMC ¶449 seeking to recover under strict liability failure to warn cause of action for “serious injuries of
    a personal and pecuniary nature” due to “adulterated drug[s]”;
    ‐ PIMC ¶455 seeking to recover under strict liability design defect cause of action because the “drugs were
    designed in a way that caused consumers to suffer injuries, including but not limited to cancer[.]”);
    ‐ PIMC ¶464 seeking to recover under negligence cause of action because Plaintiffs “use[d] their products
    to the detriment of Plaintiffs’ health, safety, and well‐being”);
    ‐ PIMC ¶476 seeking to recover under negligence per se cause of action because Plaintiffs consumed “an
    unreasonably dangerous product proximately causing injuries”;;




    4As an initial matter, the Court notes that the NJPLA specifically allows Plaintiffs to simultaneously bring breach of express
    warranty claims. Such claims are not subsumed by the NJPLA. See Clements, 111 F. Supp. 3d at 596.
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 11 of 39 PageID: 20722
                                                                                                                  11



    ‐ PIMC ¶496 seeking to recover for breach of implied warranty after “Plaintiff[s] ingested these
    unapproved and unreasonably dangerous valsartan‐containing drugs and suffered severe and
    debilitating injuries”;
    ‐ PIMC ¶581 seeking to recover for wrongful death because the “valsartan‐containing drugs they
    designed, manufactured, labeled, marketed, packaged, distributed, and/or sold” caused Plaintiffs’
    deaths;
    PIMC ¶¶588–592 pleading similar allegations for the survival claim;
    ‐ PIMC ¶¶593–600 pleading similar allegations for loss of consortium claims.
    Thus, these allegations in the PIMC establish plaintiffs are seeking to recover for harm caused by a
    product.
              Because of that, the Court finds the NJPLA subsumes the common law claims in the PIMC for
    strict liability for a manufacturing defect, strict liability for failure to warn, strict liability for a design
    defect, negligence, negligence per se, breach of implied warranty, loss of consortium, survival, wrongful
    death, and punitive damages.
              The fraud and negligent misrepresentation claims present a closer case. The PIMC seeks to
   recover under a theory of fraud because “Defendants intended to cause Plaintiffs and Plaintiffs’ physicians
   to rely on their concealment of information and/or misrepresentations about the safety risk related to
   these drugs to induce them to prescribe and ingest the drugs.” PIMC ¶507. Plaintiffs allege that they did
   in fact rely on Defendants’ concealment of information about the safety risks related to the VCDs and
   ingested these drugs. Id. ¶508. As a result, “Plaintiffs were injured and incurred damages, including but
   not limited to medical and hospital expenses, lost wages and lost earning capacity, physical and mental
   pain and suffering, and loss of the enjoyment of life.” Id. ¶509. The negligent misrepresentation claim
   includes similar allegations and seeks to recover for similar harm. See Id. ¶¶516–18.) While this is a closer
   call, the Court finds that plaintiffs still seek to recover for harm caused by a product. At its core, the fraud
   and negligent misrepresentation causes of action concern physical injuries suffered as a result of the
   VCDs. As such, these claims still fall within the purview of the NJPLA, and therefore also subsumed.
              The last claim to analyze is the claim of violation of state consumer protection statutes, which
   also presents a closer call and over which the Court, still relying on Sun Chemical , finds the NJPLA
   subsumes. As discussed above, the N.J. Supreme Court held that so long as each of the NJ PLA claims
   and the NJ CFA claims “alleg[e] different theories of liability and seek[] dissimilar damages,” the CFA claim
   could proceed in the same action. Sun Chemical Corp. v. Fike Corp., 235 A.3d at 155. But, that is not the
   case here, where the NJ PLA claims and the CFA claims are nearly indistinguishable. For example, the
   CFA claim seeks virtually the same damages as the claim for breach of implied warranty and other claims
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 12 of 39 PageID: 20723
                                                                                                                                 12



   subsumed by the NJPLA.5 Nor does the CFA claim plead any additional facts to support a different theory
   of liability. The claim for violation of the CFA is but another attempt to recover for personal injuries caused
   by the VCDs and the Court finds that the NJPLA subsumes the claim of violation of consumer protection
   statutes CFA claim .




    5 Compare PIMC ¶579 seeking “compensatory and punitive damages” because Plaintiffs “suffer[ed] personal injury, economic
    loss, pecuniary loss, loss of companionship and society, mental anguish[,] and other compensable injuries.”) with PIMC ¶496
    seeking damages for “severe and debilitating injuries, economic loss, and other damages, including but not limited to, cancer,
    cost of medical care, rehabilitation, lost income, cancer, pain and suffering and great emotional and mental distress and
    anguish”.
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 13 of 39 PageID: 20724
                                                                                                                                  13



    3.1.2    MMMC: Subsumption of Common Law Tort Claims, Common Law Fraud Claims , including
    Negligent Misrepresentation, and Statutory Consumer Protection Law Claims (Styled as Fraud)
             The Court next considers the MMMC, ECF Doc. 123.. The crux of the MMMC is that Plaintiffs
   “consumed Defendants’ generic [VCDs] that were contaminated,” and thus Plaintiffs “suffered cellular
   damage, genetic harm, and/or are at an increased risk of developing cancer as a result[.]” (MMMC ¶1.) The
   MMMC pleads the following causes of action: (1) negligence; (2) negligence per se; (3) medical monitoring;
   (4) products liability–manufacturing defect; (5) failure to warn; (6) violation of the Magnuson‐Moss
   Warranty Act; (7) breach of the implied warranty of merchantability; (8) breach of express warranties; and
   (9) fraud/fraudulent concealment.
             As with the PIMC, many of the claims pleaded in the MMMC seek to recover for harm—and
   potential future harm—caused by the VCDs. See, e.g.,
    MMMC ¶404, for negligence claim, alleging harm of “cellular and genetic injury that creates and/or
    increases the risk that Plaintiffs will develop cancer”;
    MMMC ¶41, for negligence per se claim pleading similarly as for negligence claims;
    MMMC ¶424 seeking to recover under medical monitoring claim for “cancer, or an increased risk of
    developing cancer” caused by VCDs;
    MMMC ¶464 seeking to recover under implied warranty claim because Plaintiffs “have been injured and
    suffered damages, in that Defendants’ VCDs they consumed were contaminated . . . and thus created
    and/or increased the risk that Plaintiff and other Class members will develop cancer.”);
    MMMC ¶490 seeking to recover under fraud claim because “Defendants VCDs [Plaintiffs] consumed were
    contaminated . . . and thus created and/or increased the risk that Plaintiff and other Class members will
    develop cancer.”
             For those same reasons articulated above, the Court finds that the NJPLA subsumes plaintiffs’
    claims in the MMMC for negligence, negligence per se, medical monitoring, strict liability‐manufacturing
    defect, strict liability‐failure to warn, strict liability‐design defect, breach of implied warranty, and fraud.
    The claim for breach of express warranty remains.6
             Accordingly, the Court GRANTS WITH PREJUDICE the motion of the Manufacturer Defendants
    and the incorporated‐by‐ reference motions of the Wholesaler Defendants and the Pharmacy
    Defendants to dismiss the common law claims in either or both the PIMC and MMMC for strict liability
    (all variants)7, negligence, negligence per se, breach of implied warranty, fraud, negligent


    6 Asthe Court has previously dismissed the claim for Violation of the Magnuson‐Moss Warranty Act, the Court does not
    address this claim under the subsumption analysis.
    7
     Strict liability variants include strict liability‐manufacturing defect, strict liability‐design defect, strict liability‐
    failure to warn.
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 14 of 39 PageID: 20725
                                                                                                              14



    misrepresentation, wrongful death, survival, loss of consortium, and punitive damages, as well as the
    claim for violation of the statutory consumer protection law, which arise under New Jersey law.
            Accordingly, since the NJPLA expressly exempts claims for breach of express warranty, the Court
   DENIES the Manufacturer Defendants’ motion to dismiss those claims for breach of express warranty
   arising under New Jersey law. This denial accords with the Court’s previous motion to dismiss claims in
   its MTD Opinion 3, ECF Doc. 775:3, 15; and in its MTD Order 3, ECF Doc. 776: 1.
            Moreover, the Court previously GRANTED the Wholesaler Defendants’ and the Pharmacy
   Defendants’ motions to dismiss claims for breach of express warranty for the reasons stated in its MTD
   Opinion 3, ECF Doc. 775: 16‐17, and had given plaintiffs a thirty‐day period from the date of MTD Opinion
   3 in which to file a motion for leave to amend their complaints.


   3.1.3    ELMC:       NJPLA Subsumption of Common Law Tort Claims, including negligence and
    negligence per se, Unjust Enrichment Claims, Common Law Warranty Claims, Common Law Fraud
    Claims , including Negligent Misrepresentation, and Statutory Consumer Protection Law Claims
    (Styled as Fraud)


            The ELMC asserts the following causes of action: (1) breach of express warranty; (2) breach of
    implied warranty of merchantability and fitness; (3) violation of the Magnuson‐Moss Warranty Act; (4)
    fraud; (5) negligent misrepresentation; (6) violation of state consumer protection laws; (7) unjust
    enrichment; (8) negligence; and (9) negligence per se. While the PIMC and the MMMC seek to recover for
    harm caused by a product, the ELMC seeks to recover for a distinct harm. The ELMC brings a claim for
    “economic damages . . . on behalf of VCD consumers and third‐party payors who paid or made
    reimbursements for Defendants’ adulterated, misbranded, and/or unapproved VCDs illegally
    manufactured, sold, labeled, marketed, and distributed in the United States”. ELMC ¶4.
            `This Court has repeatedly held that “claims alleging that a plaintiff ‘did not get what [they] paid
    for’ are not subsumed by the PLA.” Gorczynski v. Electrolux Home Prods., Inc., No. 18‐10661, 2019 WL
    5304085, at *3 (D.N.J. Oct. 18, 2019) (citing Volin v. Gen. Elec. Co., 189 F. Supp. 3d 411, 418 (D.N.J. 2016)
    (denying motion to dismiss where plaintiff alleged that she did not get what she paid for when she
    purchased defective product)). The key inquiry to determine whether such a claim is subsumed is
    whether the plaintiff is “seek[ing] any damages for, physical harm caused by the [defect].” Ibid.
    Additionally, the Third Circuit explains, where the New Jersey PLA does not cover the type of damages
    alleged, the “PLA cannot subsume that which it explicitly excludes from its coverage.” Estate of Edward
    W. Knoster v. Ford Motor Co., 200 F. App’x 106, 116 (3d Cir. 2006) [finding there was no overlap between
    the CFA where plaintiffs sought only economic damages resulting from the harm to the product itself].
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 15 of 39 PageID: 20726
                                                                                                            15



           For example, in Montich v. Miele USA, Inc., 849 F. Supp. 2d 439, 456 (D.N.J. 2012), a plaintiff
   purchased from defendant a washing machine that later malfunctioned and brought claims against the
   manufacturer for breach of implied warranty, violation of consumer protection statutes, and unjust
   enrichment. Ibid. The manufacturer argued the claims were subsumed by the New Jersey PLA because
   the plaintiff’s harm was caused by the washing machine but the Court disagreed. The plaintiff’s
   allegations established that “she paid a substantial sum for a washing machine she can no longer use,”
   and therefore the court found the damages “flow[ed] from the price she paid . . . and the fact that she
   cannot now use her washing machine for its particular purpose”. Id. at 456‐457. Concluding the harm was
   not “caused by the washing machine”; but was “the malfunction of the washing machine itself, the Court
   found the claims were not subsumed. Id. at 457‐458.
           Similarly, here, the harm pleaded in the ELMC was not caused by the VCDs, but by the
   malfunctioning of the VCDs. The ELMC pleads that plaintiffs paid a substantial sum for what they
   assumed were generic, uncontaminated VCDs. However, the VCDs “were not fit for their ordinary use”.
   ELMC ¶10. The alleged harm for each cause of action in the ELMC emanates from the unfit condition of
   the VCDs to be ingested as generic drugs. See, e.g.,
   ELMC ¶445, for breach of warranty claim alleging. harm of “damages in the amount of the purchase price
   of their medications, the purchase price of any replacement medications, and any consequential
   damages . . . in that the VCDs they purchased were so inherently flawed, unfit, or unmerchantable as to
   have no market value”.;
   ELMC ¶463 pleading similar allegations for breach of implied warranty claim;
   ELMC ¶495, for fraud claim, pleading harm of being “fraudulently induc[ed] . . . to pay in whole or in part
   for Defendants’ VCDs—products which Defendants knew or should have known were not therapeutically
   equivalent to their RLDs and/or did not comply with GMP”;
   ELMC ¶¶ 527, 529, for negligent misrepresentation claim, alleging plaintiffs “were damaged by reason
   of each Defendant’s misrepresentation” and but for “these misrepresentation (or omissions) Plaintiffs
   and other Class Members would not have made purchases of Defendants’ VCDs.”;
   ELMC ¶548 pleading similar allegations for breach of consumer protection statutes ;
   ELMC ¶559, for unjust enrichment claim, pleading plaintiffs “were unjustly deprived of money obtained
   by Defendants as a result of the improper amounts paid for Defendants’ VCDs.”); i
   ELMC ¶573, in support of negligence claim, pleading defendants “were obligated to ensure that its VCDs
   complied with cGMPS and were not adulterated or misbranded” and the failure to do so ended in
   “damage [to] Plaintiffs and the Class [to] increase [Defendants’] profits”.
           Based on these allegations in the ELMC, Court finds plaintiffs do not seek to recover for damage
   caused by a product and for that reason, that the NJPLA does not subsume the ELMC claims.
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 16 of 39 PageID: 20727
                                                                                                               16



              Accordingly,   the Court DENIES the motion of the          Manufacturer Defendants and the
   incorporated‐by‐ reference motions of the Wholesaler Defendants and Pharmacy Defendants to dismiss
   those common law claims in the ELMC for breach of express warranty, breach of implied warranty of
   merchantability and fitness, fraud; negligent misrepresentation, unjust enrichment, negligence, and
   negligence per se as well as claims for violation of state consumer protection laws, and violation of the
   Magnuson‐Moss Warranty Act8, which arise under New Jersey law.
              The Court’s Opinion 3 expresses its detailed rulings on the Breach of Implied and Express
   Warranty Claims with which this Opinion5 corresponds.
              The Court’s Opinion 3 expresses its detailed rulings on the Breach of Implied and Express
   Warranty Claims with which this Subsumption Opinion5 corresponds.


   3.2        OTHER STATE LAW
              Defendants also contend that plaintiffs’ claims should be dismissed under the subsumption laws
   of nine other jurisdictions, each of which the Court addresses in turn.


   3.2.1      CONNECTICUT
   3.2.1.1 PIMC and MMMC
              Defendants assert that the Connecticut Product Liability Act [“CNPLA”] , Conn. Gen. Stat. §§ 52‐
   572m, et seq., subsumes each of plaintiffs’ product liability claims. Under the CNPLA, a product liability
   claim includes “all claims or actions brought for personal injury, death[,] or property damage caused by
   the manufacture, construction, design, formula, preparation, assembly, installation, testing, warnings,
   instructions, marketing, packaging[,] or labeling of any product.” Id. § 52‐572m(b). This includes all
   actions based “on the following theories: [s]trict liability in tort; negligence; breach of warranty, express
   or implied; breach of or failure to discharge a duty to warn or instruct, whether negligent or innocent;
   misrepresentation or nondisclosure, whether negligent or innocent.” Ibid. Further, “[a] product liability
   claim . . . may be asserted and shall be in lieu of all other claims against product sellers, including actions
   of negligence, strict liability and warranty, for harm caused by a product.” Id.. § 52‐572n(a). While “[t]he
   statute does not abolish common law claims in product liability actions,” it mandates that these claims
   must be “incorporate[d] . . . into a single count to simplify pleadings.” Collazo v. Nutribullet, No. 20‐575,
   2020 WL 4194616, at *2 (D. Conn. 21 July 2020). Moreover, the Connecticut Supreme Court has held
   that the CNPLA provides the exclusive remedy for a claim falling within its scope. Winslow v. Lewis‐
   Shepard, Inc., 562 A.2d 517, 517 (Conn. 1989).


   8
       See supra fn. 6.
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 17 of 39 PageID: 20728
                                                                                                               17



           Since the following claims in the PIMC and the MMMC arise out of personal injury, or prospective
   future personal injury, caused by a product, the Court finds the CNPLA subsumes them:
    the PIMC claims for strict liability‐ manufacturing defect; ‐design defect; ‐failure to war, negligence,
   negligence per se, breach of express warranty, breach of implied warranty, fraud, negligent
   misrepresentation, wrongful death, survival, loss of consortium, and punitive damages and to
    the MMMC claims for negligence, negligence per se, medical monitoring, strict liability‐manufacturing
   defect, strict liability‐failure to warn, breach of implied warranty, breach of express warranty, and fraud.
   See Collazo, 2020 WL 4194616 at *2. To be clear, these specific claims are by no means prohibited, but
   the CNPLA requires they be brought as incorporated into a single cause of action within these
   Complaints.
           Moreover, as for the PIMC claim for violation of state consumer protection statutes, the
   Connecticut Supreme Court has recognized that such a claim “may be asserted in conjunction with the
   product liability act claim.” Gerrity v. R.J. Reynolds Tobacco Co., 818 A.2d 769, 775 (Conn. 2003). However,
   such a claim may only be asserted if it does not seek “a remedy for personal injury, death, or property
   damages.” Id. Rather, a claim for violation of the consumer protection statute must seek “merely a
   financial injury suffered by the decedent, of a kind that has never been regarded as part of the traditional
   tort remedy for harm caused by a defective product.” Id. (emphasis in original). Here, the PIMC does not
   seek to recover under this cause of action for any separate damages. Rather, the claim seeks damages
   for personal injury. Therefore, the Court finds the CNPLA also subsumes claims for violation of state
   consumer protection statutes.
           Accordingly, the Court GRANTS WITH PREJUDICE the motion of the Manufacturer Defendants
   and the incorporated‐by‐ reference motions of the Wholesaler Defendants and Pharmacy Defendants to
   dismiss: 1) in the PIMC those common law claims for strict liability (all variants), negligence, negligence
   per se, breach of express warranty, breach of implied warranty, fraud, negligent misrepresentation,
   wrongful death, survival, loss of consortium, and punitive damages as well as that claim for violation of
   the state consumer protection laws; and
   2) in the MMMC those common law claims for negligence, negligence per se, medical monitoring, strict
   liability (all variants), breach of implied warranty, breach of express warranty, and fraud, which arise
   under Connecticut law.


   3.2.1.2 ELMC
                    As to the ELMC, the Connecticut PLA specifies that “commercial loss caused by a product
   is not harm and may not be recovered by a commercial claimant in a product liability claim.” Conn. Gen.
   Stat. Ann. § 52‐572n(c). As such, courts interpreting Connecticut law have held that “[w]here a
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 18 of 39 PageID: 20729
                                                                                                            18



   manufacturer wrongfully induces a consumer to pay a higher price for a given product with a
   representation that, in exchange for the higher price, the consumer is gaining a particular, added benefit,
   a claim seeking relief for the financial injury resulting from the manufacturer’s misrepresentation is
   outside the scope of the” Connecticut PLA. Morris v. Viking Pools Ne., Inc., 492 F. Supp. 2d 90, 95 (D.
   Conn. 2007). In line with this reasoning, the Court finds the CNPLA does not subsume the claims in the
   ELMC because these relate not to harm caused by a product but arise from plaintiffs’ asserted economic
   injuries. See Gerrity, 818 A.2d at 776
           Accordingly, the Court DENIES the motion of the            Manufacturer Defendants        and the
   incorporated‐by‐ reference motions of the Wholesaler Defendants and Pharmacy Defendants to dismiss
   those common law claims in the ELMC for breach of express warranty, breach of implied warranty of
   merchantability and fitness, fraud; negligent misrepresentation, unjust enrichment, negligence, and
   negligence per se as well as claims for violation of state consumer protection laws, which arise under
   Connecticut law.
           ..
   3.2.2   INDIANA
           Defendants assert the Indiana Products Liability Act [“INPLA”] subsumes all causes of action in
   the three Master Complaints. The INPLA “governs all actions” brought by a user or consumer “against a
   manufacturer or seller” for “physical harm caused by a product; regardless of the substantive legal theory
   upon which the action is brought” (Ind. Code § 34‐20‐1‐1) and thus provides a “single cause of action when
   a consumer seeks to recover from a manufacturer or seller for physical harm.” Cincinnati Ins. Cos. v.
   Hamilton Beach/Proctor‐Silex, Inc., No. 4:05 CV 49, 2006 WL 299064, at *2 (N.D. Ind. Feb. 7, 2006).


   3.2.2.1 INDIANA PIMC and MMMC
           As for the PIMC claims of strict liability claims, negligence, negligence per se, fraud, negligent
   misrepresentation, wrongful death, survival, loss of consortium, and punitive damages, which arise under
   Indiana law, the Court finds the INPLA subsumes them. However, the INPLA has been found to subsume
   neither claims of violation of state consumer protection statutes nor claims of breach of express
   warranty or implied warranty. See, e.g., Fowler v. Wenrer Co., 2014 WL 2605341, at *1 (N.D. Ind. 10 June
   2014) [ holding “the Consumer Protection Act is a separate and distinct cause of action from a Product
   Liability Act cause of action” and “a UCC breach of warranty cause of action is a separate and distinct
   cause of action from Product Liability cause of action ”]. Therefore, the Court finds that the PIMC claims
   of violation of state consumer protection statutes, of breach of express warranty or of implied warranty
   arising under Indiana law survive the motions to dismiss.
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 19 of 39 PageID: 20730
                                                                                                             19



           As for the MMMC claims negligence, negligence per se, medical monitoring, manufacturing
   defect, failure to warn, and fraud, which arise under Indiana law, the Court finds the INPLA likewise
   subsumes them for seeking to recover for physical harm caused by the VCDs. And, again, the Court finds
   the MMMC claims for breach of implied warranty and breach of express warranty survive the motions to
   dismiss.
           Accordingly, the Court GRANTS WITH PREJUDICE the motion of the Manufacturer Defendants
   and the incorporated‐by‐ reference motions of the Wholesaler Defendants and Pharmacy Defendants to
   dismiss:
   1)in the PIMC those common law claims for strict liability (all variants),, negligence, negligence per se,
   fraud, negligent misrepresentation, wrongful death, survival, loss of consortium, and punitive damages,
   and
   2)in the MMMC those common law claims for strict liability‐manufacturing defect, strict liability‐design
   defect, strict liability‐failure to warn, negligence, negligence per se, medical monitoring, and fraud,
   which arise under Indiana law.


   3.2.2.2 INDIANA ELMC
           As for the ELMC claims, the Indiana Supreme Court has allowed plaintiffs in similar cases to
   assert both tort‐based causes of action under the INPLA as well as contract‐based claims under the
   Uniform Commercial Code. Gunkel v. Renovations, Inc., 822 N.E.2d 150, 153 (Ind. 2005). The Court noted
   these two kinds of claims arise under distinct legal theories, finding claims under the INPLA are for
   “damages for a defective product or service . . . [that] cause[] personal injury”, whereas contract law
   applies to claims for “damage to the product or service itself and purely economic loss arising from the
   failure of the product or service to perform as expected.” Ibid; see also Jarrett v. Wright Med. Tech., Inc.,
   No. 12‐00064, 2019 WL 2567708, at *3 (S.D. Ind. 21 June 2019). This finding means the INPLA does not
   subsume contract‐based claims under the Uniform Commercial Code based on a theory that a product
   failed to perform as expected. Gunkel 822 N.E. 2d at 153. Since the ELMC claims arise out of the
   economic loss resulting from the failure of the VCDs to perform as expected, this Court therefore finds
   the INPLA does not subsume them.
           Accordingly, the Court DENIES the motion of the              Manufacturer Defendants        and the
   incorporated‐by‐reference motions of the Wholesaler Defendants and Pharmacy Defendants to dismiss:
   in the ELMC those law claims for breach of express warranty and breach of implied warranty well as
   claims for violation of state consumer protection laws, which arise under Indiana law.


   3.2.3   KANSAS: PIMC, MMMC, and ELMC
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 20 of 39 PageID: 20731
                                                                                                                20



             Defendants assert the Kansas Product Liability Act [“KSPLA”], Kansas Stat. Ann. 60‐3301 et seq.
   subsumes many of plaintiffs’ claims. The Kansas Supreme Court has stated that the KSPLA aims “to
   consolidate all product liability actions, regardless of theory into one theory of legal liability.” Patton v.
   Hutchinson Wil‐Rich Mfg. Co., 861 P.2d 1299, 1311 (Kan. 1993). The term “product liability claim” includes
   “any claim or action brought for harm caused by the manufacture, production, making, construction,
   fabrication, design, formula, preparation, assembly, installation, testing, warnings, instructions,
   marketing, packaging, storage or labeling of the relevant product.” Kansas Stat. Ann. 60‐3302(c). And
   specifically, under the KSPLA, a product liability claims includes “any action based on, strict liability in
   tort, negligence, breach of express or implied warranty, breach of, or failure to, discharge a duty to warn
   or instruct, whether negligent or innocent, misrepresentation, concealment or nondisclosure, whether
   negligent or innocent, or under any other substantive legal theory.” Ibid. The term “harm” includes (1)
   damage to property; (2) personal physical injuries, illness, and death; and (3) mental anguish or emotional
   harm attendant to such physical injuries, illness, or death. Kansas Stat. Ann. 60‐3302(d). And, the Kansas
   Supreme Court has held that “all legal theories of recovery, e.g., negligence, strict liability, and failure to
   warn, are to be merged into one theory called a ‘product liability claim.’”
             Consequently, for those PIMC claims of strict liability (all variants), negligence, negligence per se,
   breach of express warranty, breach of implied warranty, fraud, negligent misrepresentation, wrongful
   death, survival, loss of consortium, and punitive damages, which arise under Kansas law, and for those
   MMMC claims of negligence, negligence per se, medical monitoring, manufacturing defect, failure to
   warn, breach of implied warranty, breach of express warranty, and fraud, which arise under Kansas law,
   the Court finds the KSPLA subsumes them.
             To be clear, the term “harm” does not include direct or consequential economic loss under
   Kansas Stat. Ann. 60‐3302(d), which the Kansas Supreme Court has expressed rule on. “Because the
   Kansas PLA excludes from the scope of a product liability cause of action any claim to recover direct or
   consequential economic loss, the K[S] PLA does not subsume or extinguish any legally viable alternative
   cause of action seeking recovery for direct or consequential economic loss.” Patton, 861 P.2d at 1311.
   This Court therefore finds the KSPLA does not subsume the claims in the ELMC.
             Accordingly, the Court GRANTS WITH PREJUDICE the motion of the Manufacturer Defendants
   and the incorporated‐by‐ reference motions of the Wholesaler Defendants and Pharmacy Defendants to
   dismiss
   1)in the PIMC those common law claims for strict liability (all variants), negligence, negligence per se,
   breach of express warranty, breach of implied warranty, fraud, negligent misrepresentation, wrongful
   death, survival, loss of consortium, and punitive damages, and
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 21 of 39 PageID: 20732
                                                                                                               21



   2) in the MMMC those common law claims for negligence, negligence per se, medical monitoring,
   manufacturing defect, failure to warn, breach of implied warranty, breach of express warranty, and fraud,
   which arise under Kansas law.
           Accordingly, the Court DENIES the motion of the Manufacturer Defendants and the
   incorporated‐by‐reference motions of the Wholesaler Defendants and Pharmacy Defendants to dismiss
   In the ELMC those common law claims for breach of express warranty, breach of implied warranty of
   merchantability and fitness, fraud; negligent misrepresentation, unjust enrichment, negligence, and
   negligence per se as well as claims for violation of state consumer protection laws, which arise under
   Kansas law.


   3.2.4   LOUISIANA: PIMC, MMMC, and ELMC
           Defendants assert the Louisiana Product Liability Act [“LAPLA”] La. Rev. Stat. Ann. § 9:2800.51
   et seq. subsumes all common law claims, which plaintiffs do not dispute. The LAPLA “establishes the
   exclusive theories of liability for manufacturers for damage caused by their products.” La. Rev. Stat. Ann.
   § 9:2800.52. Courts interpreting the LAPLA have held “drafters of the L[A]PLA sought to strictly delimit
   possible bases of liability for manufacturers” such that “[a] plaintiff may not recover from a manufacturer
   for damage caused by a product on the basis of any theory of liability not set forth in the L[A]PLA.”
   Stroderd v. Yamaha Motor Corp., U.S.A., No. 04‐3040, 2005 WL 2037419, at *2 (E.D. La. Aug. 4, 2005)
   [citing Jefferson v. Lead Industries Ass’n, Inc., 930 F. Supp. 241 (E.D. La. 1996)). The LAPLA defines
   “damage” as “damage to the product itself and economic loss arising from a deficiency in or loss of use
   of the product only in so far as [a redhibition cause of action] does not allow recovery for such damage or
   economic loss.” La. Rev. Stat. Ann. § 9:2800.53(5).
           Based on this standard, the Court finds the LAPLA subsumes:
    the PIMC claims of strict liability (all variants), negligence, negligence per se, breach of express warranty,
   breach of implied warranty, fraud, negligent misrepresentation, wrongful death, survival, loss of
   consortium, and punitive damages; and
   the MMMC claims of negligence, negligence per se, medical monitoring, manufacturing defect, failure
   to warn, breach of implied warranty, breach of express warranty, and fraud; and
   the ELMC claims of breach of express warranty, breach of implied warranty, fraud, negligent
   misrepresentation, unjust enrichment, negligence, and negligence per se.
           Accordingly, the Court GRANTS WITH PREJUDICE the motion of Manufacturer Defendants
   motion and the incorporated‐by‐reference motions of the Wholesaler Defendants and the Pharmacy
   Defendants for those PIMC common law claims of strict liability (all variants), negligence, negligence per
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 22 of 39 PageID: 20733
                                                                                                            22



   se, breach of express warranty, breach of implied warranty, fraud, negligent misrepresentation, wrongful
   death, survival, loss of consortium, and punitive damages;
   those MMMC common law claims of negligence, negligence per se, medical monitoring, strict liability
   (all variants), breach of implied warranty, breach of express warranty, and fraud; and
   those ELMC common law claims of breach of express warranty, breach of implied warranty, fraud,
   negligent misrepresentation, unjust enrichment, negligence, and negligence per se,
   which arise under Louisiana law.


   3.2.5   MISSISSIPPI: PIMC, MMMC, and ELMC
           Although defendants assert the Mississippi Product Liability Act [“MSPLA”], Miss. Code Ann. §
   11–1–63, subsume many of plaintiffs’ claims, they do not contend plaintiffs’ fraud claims are subsumed.
   The MSPLA governs actions for damages caused by a product, including any action “based on a theory
   of strict liability in tort, negligence or breach of implied warranty, except for commercial damage to the
   product itself[.]”. Courts interpreting Mississippi law have found that the Mississippi Legislature signaled
   its “intent for all claims brought for damage caused by a product to be analyzed under the MPLA.” Estes
   v. Lanx, Inc., No. 14‐052, 2015 WL 9462964, at *5 (N.D. Miss. 23 Dec. 2015) (internal citation omitted).
   However, that the MSPLA provides the exclusive remedy for suits against a manufacturer does not mean
   that common law negligence or breach of implied warranty claims are disallowed. See Young v. Bristol‐
   Myers Squibb Co., No. 4:16‐cv‐00108, 2017 WL 706320, at *3 (N.D. Miss. 22 Feb. 2017). Instead, these
   claims must be evaluated under the framework of the MSPLA. Ibid. The Young court stated:
           Practically, where a common law claim is subsumed by the MPLA and is brought
           alongside products liability claims based on the same theory of recovery, the proper
           course is to dismiss the common law claim to the extent it is duplicative of the parallel
           products liability counts. To the extent a subsumed common law count is asserted “as an
           independent tort claim outside the scope of the MPLA,” the count must be dismissed for
           failure to state a claim.
   Id. at *4. As such, courts interpreting Mississippi law have regularly found that the MSPLA subsumes
   duplicative claims for breach of implied warranty, negligence, and unjust enrichment. Elliott v. El Paso
   Corp., 181 So.3d 263, 269 n.24 (Miss. 2015) [“a negligence claim alleging failure to warn, train, educate,
   or draft a warning plan . . . is a claim based upon products liability, and such a claim must be analyzed
   under the M[S]PLA.” ]; Arnoult v. CL Medical SARL, No. 1:14‐cv‐271‐KS‐MTP, 2015 WL 5554301, *3 (S.D.
   Miss. Sept. 21, 2015) [the MPLA “specifically provides that it governs claims for breach of an implied
   warranty arising from damage caused by a product.”]; Knoth v. Apollo Endosurgery US, Inc., 425 F. Supp.
   3d 678, 688 (S.D. Miss. 2019) [finding unjust enrichment claim subsumed]
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 23 of 39 PageID: 20734
                                                                                                             23



           Relying on this case law, the Court finds the MSPLA subsumes the PIMC common law claims for
   strict liability (all variants), negligence, negligence per se, breach of express warranty, breach of implied
   warranty, negligent misrepresentation, wrongful death, survival, loss of consortium, unjust enrichment,
   and punitive damages because they are duplicative of the product liability claims. However, the claim for
   violation of state consumer protection statutes is not duplicative and survives inasmuch as the MSPLA .
   appears not to preclude other statutory causes of action. See, e.g., Miss. Code Ann. § 11–1–63.
           As to the MMMC, the Court finds the MSPLA subsumes the common law claims for negligence,
   negligence per se, medical monitoring, strict liability (all variants, breach of implied warranty, and breach
   of express warranty.
           Conversely, the MSPLA does not subsume claims relying on a theory that a consumer did not get
   the “benefit of the bargain”. See Childs v. Gen. Motors Corp., 73 F. Supp. 2d 669, 672 (N.D. Miss. 1999).
   Since the ELMC claims are properly governed by the UCC and seeks to recover for the economic losses
   suffered by Plaintiffs who allege that they did not get the “benefit of the bargain,” the MSPLA does not
   subsume them.
           Accordingly, the Court GRANTS WITH PREJUDICE the motion of Manufacturer Defendants
   motion and the incorporated‐by‐reference motions of the Wholesaler Defendants and the Pharmacy
   Defendants for those PIMC common law claims of strict liability (all variants), negligence, negligence per
   se, breach of express warranty, breach of implied warranty, negligent misrepresentation, wrongful
   death, survival, loss of consortium, and punitive damages; and
   those MMMC common law claims of negligence, negligence per se, medical monitoring, strict liability (all
   variants) breach of implied warranty, and breach of express warranty, which arise under Mississippi law.
           Accordingly, the Court DENIES the motion of the Manufacturer Defendants                     and the
   incorporated‐by‐ reference motions of the Wholesaler Defendants and Pharmacy Defendants to dismiss
   In the PIMC for those common law claims for fraud as well as for the claim of violation of the state
   consumer protection law, which arise under Mississippi law.
           Accordingly, the Court DENIES the motion of the Manufacturer Defendants                     and the
   incorporated‐by‐ reference motions of the Wholesaler Defendants and Pharmacy Defendants to dismiss
   In the ELMC those common law claims for breach of express warranty, breach of implied warranty of
   merchantability and fitness, fraud; negligent misrepresentation, unjust enrichment, negligence, and
   negligence per se as well as claims for violation of state consumer protection laws, which arise under
   Mississippi LAW.


   3.2.6   NORTH CAROLINA: PIMC:
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 24 of 39 PageID: 20735
                                                                                                             24



           Defendants contend that the North Carolina Product Liability Act [“NCPLA”], N.C. Gen. Stat. §
   99B‐1.1,. subsumes the strict liability claims in the PIMC, which plaintiffs do not rebut. Therefore, this
   Court finds the NCPLA subsumes plaintiffs’ claims in the PIMC for strict liability.
           Accordingly , the Court GRANTS WITH PREJUDICE the Manufacturer Defendants’ motion and
   the incorporated ‐by‐reference motions of the Wholesaler Defendants and the Pharmacy Defendants for
   those PIMC common law claims of strict liability (all variants) which arise under North Carolina law.


    3.2.7 OHIO
    3.2.7.1 OHIO PIMC AND MMMC
           Defendants next contend the Ohio Product Liability Act [“OHPLA”], Ohio Rev. Code § 2307.72(A)
   & (B), subsumes many of plaintiffs’ claims, but not the fraud claims. The OHPLA applies to “recovery of
   compensatory damages based on a product liability claim,” in addition to “[a]ny recovery of punitive or
   exemplary damages in connection with a product liability claim.”. “The O[hio] PLA has been held to
   abrogate claims for strict products liability, negligent failure to warn, breach of express warranty, and
   breach of implied warranty.” Mitchell v. Proctor & Gamble, No. 2:09–CV–426, 2010 WL 728222, at *3 (S.D.
   Ohio Mar. 1, 2010) (and cases cited therein); see also Ohio Rev. Code § 2307.71(B) (“Sections 2307.71 to
   2307.80 are intended to abrogate all common law product liability causes of action”.).
           However, “[c]laims of active misrepresentation (as opposed to failure to warn) in connection with
   a product are not abrogated by the O[H] PLA.” Boroff v. Alza Corp., 685 F. Supp. 2d 704, 711 (N.D. Ohio
   2010) [citing Hollar v. Philip Morris, Inc., 43 F. Supp. 2d 794, 809 (N.D. Ohio 1998) (holding that claims of
   active misrepresentation implicate a broader “duty not to deceive” and are thus not product liability
   claims barred by the OPLA)]; see also Hogue v. Pfizer, Inc., 893 F.Supp.2d 914, 918 (S.D. Ohio 2012)
   [explaining “the OPLA does not abrogate fraud claims which are based on a general duty not to actively
   deceive; however, the OPLA does abrogate fraud claims arising from a duty to warn.”]. Relying on this
   standard, the Court finds the OHPLA subsumes the PIMC claims for strict liability, negligence, negligence
   per se, breach of express warranty, breach of implied warranty, negligent misrepresentation, wrongful
   death, survival, loss of consortium, and punitive damages, but does not subsume the fraud claims.
           As for the claim for relief under the state consumer protection acts, the court in Traxler v. PPG
   Indus., Inc., 158 F. Supp. 3d 607, 628 (N.D. Ohio 2016) [interpreting Ohio law] noted that Ohio court cases
   hold both that the OPLA does and does not preempt a consumer protection claim (See ibid. [collecting
   cases]) with the determining factor being the kind of harm alleged by plaintiffs. The Traxler court also
   noted when personal injury is pleaded, the cases show that O[H]PLA affirmatively preempts consumer
   protection claims. Ibid. Inasmuch as the PIMC seeks personal injuries, this Court OHPLA subsumes the
   state consumer protection claim .
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 25 of 39 PageID: 20736
                                                                                                                 25



           As to the MMMC, for the reasons articulated above, the OHPLA subsumes the claims for
   negligence, negligence per se, medical monitoring, strict liability (all variants), violation of Magnuson‐
   Moss Warranty Act, breach of implied warranty, and breach of express warranty, but not the fraud claims.
           Accordingly, the Court GRANTS WITH PREJUDICE the motion of the Manufacturer Defendants
   and the incorporated‐by‐ reference motions of the Wholesaler Defendants and Pharmacy Defendants to
   dismiss:
    1) in the PIMC those common law claims for strict liability (all variants), negligence, negligence per se,
   breach of express warranty, breach of implied warranty, negligent misrepresentation, wrongful death,
   survival, loss of consortium, and punitive damages as well as that claim for violation of the state
   consumer protection laws; and
   2) in the MMMC the common law claims for negligence, negligence per se, medical monitoring, strict
   liability(all variants), breach of implied warranty, and breach of express warranty, which claims arise
   under Ohio law.
           Accordingly, the Court DENIES            the motion of the Manufacturer Defendants and the
   incorporated‐by‐ reference motions of the Wholesaler Defendants and Pharmacy Defendants to dismiss:
   in the PIMC and the MMMC the common law fraud claims, which arise under Ohio law.


   3.2.7.2 OHIO: ELMC.
           As to the ELMC, the Court notes that “[a]ny recovery of compensatory damages for economic
   loss based on a claim that is asserted in a civil action, other than a product liability claim, is not subject to
   sections 2307.71 to 2307.79 of the [Ohio} Revised Code, but may occur under the common law of this
   state or other applicable sections of the Revised Code.” Ohio R.C. 2307.72(c). Economic loss only includes
   “direct, incidental, or consequential pecuniary loss, including, but not limited to, damage to the product
   in question, and nonphysical damage to property other than that product.” Ohio R.C. 2307.71(A)(2). In
   contrast to this definition, the OHPLA defines a product liability claim as seeking compensatory damages
   for “death, physical injury to person, emotional distress, or physical damage to property other than the
   product in question.” Ohio R.C. 2307.71(A)(13) (emphasis added).
           Seeks damages for the value of the defective VCDs, the ELMC claims are not product liability
   claims falling under OHPLA purview. See LaPuma v. Collinwood Concrete, 661 N.E.2d 714, 714 (Ohio 1996)
   (“Although a cause of action may concern a product, it is not a product liability claim within the purview
   of Ohio's product liability statutes unless it alleges damages other than economic ones, and a failure to
   allege other than economic damages does not destroy the claim, but rather removes it from the purview
   of those statutes.”).
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 26 of 39 PageID: 20737
                                                                                                                26



           Accordingly, the Court DENIES the motion of the Manufacturer Defendants and the
   incorporated‐by‐ reference motions of the Wholesaler Defendants and Pharmacy Defendants to dismiss
   those common law claims in the ELMC for breach of express warranty, breach of implied warranty of
   merchantability and fitness, fraud; negligent misrepresentation, unjust enrichment, negligence, and
   negligence per se as well as claims for violation of state consumer protection laws, which arise under Ohio
   law.


   3.2.8   TENNESSEE: PIMC, MMMC, and ELMC
           Defendants next assert the Tennessee Product Liability Act [“TNPLA”], Tenn. Code Ann. § 29–
   28–101 et seq., subsumes all claims. The TNPLA is the exclusive avenue for bringing claims relating to
   allegedly defective products. See Tenn. Code Ann. § 29–28–102 [defining the term “product liability
   actions” broadly: all actions based upon . . . strict liability in tort; negligence; breach of warranty, express
   or implied . . . or under any other substantive legal theory in tort or contract whatsoever”]. Therefore,
   courts applying Tennessee law have found the TNPLA subsumes these common law claims, but have
   allowed claims for violation of state consumer protection statutes to prevail. See, e.g., Fleming v. Janssen
   Pharmaceuticals, Inc., 186 F. Supp. 3d 826, 834 (W.D. Tenn. 2016).
           Relying on this case law, this Court finds the TNPLA subsumes the PIMC common law claims for
   strict liability (all variants), negligence, negligence per se, breach of express warranty, breach of implied
   warranty, fraud, negligent misrepresentation, wrongful death, survival, loss of consortium, and punitive
   damages. Similarly, for the reasons articulated above, the TNPLA MMMC subsumes the common law
   claims for negligence, negligence per se, medical monitoring, manufacturing defect, failure to warn,
   breach of implied warranty, breach of express warranty, and fraud.
           As to the ELMC, the Tennessee Supreme Court has held that actions under the Tennessee PLA
   are limited to those brought on account of personal injury, death, or property damage and do not include
   actions brought for pecuniary loss. See First Nat’l. Bank of Louisville v. Brooks Farms, 821 S.W.2d 925,
   930–31 (Tenn. 1991). The ELMC seeks damages for pecuniary loss, not damages for personal injury,
   death, or property damage. Therefore, the ELMC falls outside the purview of the Tennessee PLA, and
   these claims are not subsumed. See Lincoln Gen. Ins. Co. v. Detroit Diesel Corp., 293 S.W.3d 487, 489
   (Tenn. 2009).
           Accordingly, the Court GRANTS WITH PREJUDICE the motion of the Manufacturer Defendants
   and the incorporated‐by‐ reference motions of the Wholesaler Defendants and Pharmacy Defendants to
   dismiss:
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 27 of 39 PageID: 20738
                                                                                                                 27



    1) in the PIMC those common law claims for strict liability (all variants), negligence, negligence per se,
   breach of express warranty, breach of implied warranty, fraud, negligent misrepresentation, wrongful
   death, survival, loss of consortium, and punitive damages; and
   2) in the MMMC the common law claims for negligence, negligence per se, medical monitoring, strict
   liability(all variants), fraud, breach of implied warranty, and breach of express warranty, which claims
   arise under Tennessee law.
           Accordingly, the Court DENIES the motion of the Manufacturer Defendants and the
   incorporated‐by‐ reference motions of the Wholesaler Defendants and Pharmacy Defendants to dismiss:
   in the PIMC and the MMMC the claims for violation of state consumer protection statutes, which arise
   under Tennessee law.
           Accordingly, the Court DENIES the motion of the Manufacturer Defendants and the
   incorporated‐by‐ reference motions of the Wholesaler Defendants and Pharmacy Defendants to dismiss
   those common law claims in the ELMC for breach of express warranty, breach of implied warranty of
   merchantability and fitness, fraud; negligent misrepresentation, unjust enrichment, negligence, and
   negligence per se as well as claims for violation of state consumer protection laws, which arise under
   Tennessee law.


   3.2.9   WASHINGTON: PIMC, MMMC, and ELMC
           Defendants last assert the Washington Product Liability Act [“WAPLA”], Wash. Rev. Code Ann.
   § 7.72.010 et seq., subsumes many of Plaintiffs’ claims, but not a claim for a claim for violation of state
   consumer protection statues. The WAPLA recognizes only a single product liability cause of action. .
   See Wash. Rev. Code Ann. § 7.72.010(4) [defining “product liability claim” broadly as strict liability,
   negligence, breach of express or implied warranty and failure to warn claims]. See also Macias v.
   Saberhagen Holdings, Inc., 282 P.3d 1069, 1073–74 (2012) [“The W[A]PLA is the exclusive remedy for
   product liability claims. It supplants all common law claims or actions based on harm caused by a
   product.” (internal citations omitted) ]. See also, Wash. State Physicians Ins. Exchange & Ass’n v. Fisions
   Corp., 858 P.2d 1054, 1066 (Wash. 1993) [holding “The [WA] PLA preempts traditional common law
   remedies for product‐related harms.”]

           The WA PLA at Wash. Rev. Code Ann. § 7.72.010(4) defines a “product liability claim” as any
   “claim or action brought for harm caused by the production, making, construction, fabrication, design,
   formula, preparation, assembly, installation, testing, warnings, instructions, marketing, packaging,
   storage or labeling of the relevant product”, which also includes any claiim previously based on “[s]trict
   liability in tort; negligence; breach of express or implied warranty; breach of, or failure to, discharge a
   duty to warn or instruct whether negligent or innocent; misrepresentation, concealment, or
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 28 of 39 PageID: 20739
                                                                                                           28



   nondisclosure, whether negligent or innocent” Ibid. The only claims not subsumed are those for “fraud,
   intentionally caused harm[,] or a claim or action under the consumer protection act.” Ibid.

           As used in the WAPLA, the term ‘harm ‘ does “not include “direct or consequential economic
   loss” (Hofstee v. Dow, 36 P.3d 1073, 1077 (Wash. Ct. App. 2001) (internal citation omitted) ), which
   “covers two general areas of damages: (1) direct economic loss based on inadequate product value,
   measured by the cost to repair and replace the defective product; and (2) indirect or consequential loss
   proximately caused by the loss of use of the product (e.g., lost profits).” Ibid.

           Based on this standard, the Court finds the WAPLA subsumes the following common law claims
   in the PIMC: strict liability, negligence, negligence per se, breach of express warranty, breach of implied
   warranty, negligent misrepresentation, wrongful death, survival, loss of consortium, and punitive
   damages, but not those for fraud or violation of the state consumer protection statutes. Likewise, the
   Court finds the WAPLA subsumes the following common claims in the MMMC are subsumed: negligence,
   negligence per se, medical monitoring, manufacturing defect, failure to warn, breach of implied
   warranty, and breach of express warranty, but not those for fraud .
           Since the ELMC claims seek to recover            economic loss suffered due to the receipt of
   contaminated VCDs and since such loss does not fall within the purview of “harm’ in the WAPLA, the
   Court finds the WAPLA does not subsume these claims.
           Accordingly, the Court GRANTS WITH PREJUDICE the motion of the Manufacturer Defendants
   and the incorporated‐by‐ reference motions of the Wholesaler Defendants and Pharmacy Defendants to
   dismiss:
    1) in the PIMC those common law claims for strict liability (all variants), negligence, negligence per se,
   breach of express warranty, breach of implied warranty, negligent misrepresentation, wrongful death,
   survival, loss of consortium, and punitive damages; and
   2) in the MMMC the common law claims for negligence, negligence per se, medical monitoring, strict
   liability(all variants), breach of implied warranty, and breach of express warranty, which claims arise
   under Washington law.
           Accordingly, the Court DENIES the motion of the Manufacturer Defendants and the
   incorporated‐by‐ reference motions of the Wholesaler Defendants and Pharmacy Defendants to dismiss:
   in the PIMC and the MMMC the common law claims for fraud as well as the claim for violation of state
   consumer protection statutes, which arise under Washington law.
           Accordingly, the Court DENIES the motion of the Manufacturer Defendants and the
   incorporated‐by‐ reference motions of the Wholesaler Defendants and Pharmacy Defendants to dismiss
   those common law claims in the ELMC for breach of express warranty, breach of implied warranty of
   merchantability and fitness, fraud; negligent misrepresentation, unjust enrichment, negligence, and
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 29 of 39 PageID: 20740
                                                                                                                     29



   negligence per se as well as claims for violation of state consumer protection laws, which arise under
   Washington law.
            .
   4.0      NEGLIGENCE PER SE
   4.1      WHETHER THE COMPLAINTS STATE A CLAIM FOR NEGLIGENCE PER SE
            Manufacturer Defendants argue that the ELMC and MMMC fail to state a claim for negligence
   per se because the complaints “are devoid of any allegation that the statutes, regulations, and cGMPs
   they claim were violated were intended to protect Plaintiffs.” ECF Doc. 520 at 43. Therefore, these
   defendants argue that these claims should be dismissed in the states whose law requires this element.
   The MMMC pleads that “[e]ach Defendant owed a duty to Plaintiffs and the Class because each state,
   territory, and possession has adopted /or adheres to federal cGMP and adulteration standards.” MMMC
   ¶409. The ELMC pleads similar allegations. ELMC ¶591. Therefore, the Court considers whether the
   cGMPs were intended to protect the Plaintiffs asserting claims under the MMMC and the ELMC.
            Plaintiffs plead that, under federal law, “pharmaceutical drugs must be manufactured in
   accordance with ‘current Good Manufacturing Practices’ (‘cGMPs’) to ensure they meet safety, quality,
   purity, identity, and strength standards.” MMMC ¶188 [citing 21 U.S.C. § 351(a)(2)(B)]. The cGMPs
   establish “minimum current good manufacturing practices for methods to be used in, and the facilities
   or controls to be used for, the manufacture, processing, packing, or holding of a drug to assure that such
   drug meets the requirements of the act as to safety[] and has the identity and strength and meets the
   quality of purity characteristics that it purports or is represented to possess.” 21 C.F.R. § 210.1(a). The
   FDA has stated that the cGMPs were created to “make sure that a [drug] product is safe for use, and that
   it has the ingredients and strength it claims to have.”9
            Based on the regulations and the FDA’s guidance, the Court finds that the cGMPs were intended
   to protect individuals consuming and purchasing drug products from harm caused by unsafe drug
   products lacking the ingredients and strength they claim to have. Further, the Court finds that those
   plaintiffs seeking relief under the MMMC and the ELMC are in the very class of individuals the cGMPs
   were intended to protect.
            As to the MMMC, plaintiffs claim that they have suffered cellular damage and genetic harm and
   are at an increased risk of developing cancers due to the VCDs. These Plaintiffs undoubtedly fall within
   the class of individuals that the FDA intended to protect with the promulgation of the cGMPs. There is
   no doubt the purpose of the cGMPs was to prevent consumers from ingesting drugs that cause cellular




   9 Current Good Manufacturing Practice (CGMP) Regulations, U.S. Food & Drug Admin.,

   https://www.fda.gov/drugs/pharmaceutical‐quality‐resources/current‐good‐manufacturing‐practice‐cgmp‐regulations
    (last accessed 10 Jan. 2021).
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 30 of 39 PageID: 20741
                                                                                                                                   30



   damage and could potentially cause cancer. Therefore, medical monitoring plaintiffs fall within the class
   of individuals the cGMPs are intended to protect.
             As to the ELMC, plaintiffs claim they overpaid for the VCDs because these drugs were not what
   they purported to be. Although more attenuated, it is at least a reasonable and likely argument that, in
   instituting the cGMPs, the FDA also intended to protect those individuals who purchased drugs by
   ensuring that they did in fact receive drugs containing the ingredients they expected based on the
   manufacturers’ representations of those drugs.
             The Court finds that the cGMPs were intended to protect these classes of plaintiffs. Accordingly,
   at this general stage of the argumentation, the Court DENIES Defendants’ motion to dismiss the
   common law claims of negligence per se.


   4.2       WHETHER THE NEGLIGENCE PER SE CLAIMS ARE COGNIZABLE AS INDEPENDENT
   CAUSES OF ACTION
             However, defendants also argue specifically that “[a] number of states do not recognize
   negligence per se as a separate cause of action[.]” ECF Doc. 520 at 43–44. The Court recognizes that the
   following states do not recognize a stand‐alone cause of action for negligence per se: Arkansas10;
   Arizona11; California12; Massachusetts13; Maine14; Nebraska15; Rhode Island16; and Texas.17
             Accordingly, the Court GRANTS WITH PREJUDICE defendants’ motion to dismiss a stand‐
   alone, common law claim in the PIMC, MMMC, or the ELMC for negligence per se, which arises under the
   laws of Arkansas; Arizona; California; Massachusetts; Maine; Nebraska; Rhode Island; and Texas.
   However, the Court expressly states this grant does not affect or prejudice plaintiffs’ ability to use
   evidence of the violation of a statute to support their negligence claims.18

   10 Central Okla. Pipeline, Inc. v. Hawk Field Servs., LLC, 400 S.W.3d 701, 712 (Ark. 2012) (“Under Arkansas law, the violation of a
   statute is only evidence of negligence and does not constitute negligence per se.”).
   11 Udd v. City of Phoenix, No. 18‐01616, 2020 WL 1536326, at *26 (D. Ariz. Mar. 31, 2020) (“Negligence per se is not a cause of

   action separate from common law negligence.”).
   12 Millard v. Biosources, Inc., 156 Ca. App. 4th 1338, 1353 n.2 (Cal. Ct. App. 2007) (“the doctrine of negligence per se is not a

   separate cause of action, but creates an evidentiary presumption that affects the standard of care in a cause of action for
   negligence.”).
   13 Deutsche Lufthansa AG v. Mass. Port Auth., No. 17‐11702, 2018 WL 3466938, at *2 (D. Mass. July 18, 2018) (“The Supreme

   Judicial Court has repeatedly reaffirmed the principle that negligence per se does not exist as a cause of action independent from
   a general negligence action[.]”).
   14 Elliott v. S.D. Warren Co., 134 F.3d 1, 5 (1st Cir. 1998) (“under Maine’s common law the violation of a safety statute is merely

   evidence of negligence, not negligence per se.”).
   15 Scheele v. Rains, 874 N.W.2d 867, 873 (Neb. 2016) (“we have held that the violation of a regulation or statute is not negligence

   per se, but may be evidence of negligence to be considered with all the other evidence in the case.”) (citation omitted).
   16 Kurczy v. St. Joseph Veterans Ass'n, Inc., 820 A.2d 929, 947 (R.I. 2003).
   17 Johnson v. Enriquez, 460 S.W.3d 669, 673 (Tex. Ct. App. 2015) (“Negligence per se is not a separate cause of action independent

   of a common‐law negligence cause of action.”) (citation omitted).
   18 Defendants additionally argue that negligence per se is not permitted as a separate cause of action under the laws of Louisiana,

   Kentucky, and South Carolina.
               As for Louisiana, the Court does not address the negligence per se claim there because the Court has already held that
   the negligence per se claims are subsumed by the Louisiana PLA. See supra Section 3.2.
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 31 of 39 PageID: 20742
                                                                                                                               31



   4.0      NEGLIGENCE
   4.1      WHETHER THE ECONOMIC LOSS RULE BARS PLAINTIFFS’ CLAIMS
            Defendants contend the negligence claims should be dismissed because the “ ELMC and MMMC
   do not allege current physical injury or property damage resulting from Defendants’ VCDs” ( ECF
   Doc.520‐3:44), which therefore bars these claims by the economic loss rule in forty‐one states. In their
   opposition, plaintiffs assert that “many states which follow the economic loss rule actually carve out
   notable exceptions to the rule”. ECF Doc. No. 577:83. Thus, determining whether a negligence claim has
   been properly pleaded under the law of these 41 states requires a fact‐intensive determination that
   makes “dismissal premature at the 12(b)(6) stage.” Ibid. The Court agrees.
            Courts in the Third Circuit have declined to rule on economic loss arguments at the motion to
   dismiss phase, noting resolving whether the economic loss rule applies requires a “fact‐intensive
   inquiry”. See, e.g., Covertech Fabricating, Inc. v. TVM Building Prods., Inc., 2014 WL 2605427, at *6 (W.D.
   Pa.11 June 2014). Limiting its review properly to the confines of the Master Complaints, the Court lacks
   adequate information at this state to assess whether the economic loss rule bars plaintiffs’ claims.
   Accordingly, the Court declines at this to rule on the applicability of the economic loss rule without a
   more developed factual record, which holding does not preclude defendants from raising this argument
   in their summary judgment motions.


   4.2      WHETHER THE COMPLAINTS STATE A CLAIM FOR NEGLIGENCE AGAINST WHOLESALER
   AND PHARMACY DEFENDANTS
            Pharmacy Defendants contend the negligence claims against them should be dismissed because
   they “do not have a duty to test or inspect dispensed drugs,” and therefore “Plaintiffs cannot plausibly
   state a claim that the Pharmacies should have known of the alleged valsartan impurity.” ECF Doc. 523:20.
   Wholesaler Defendants similarly argue the Master Complaints fail to state a claim for negligence against
   them ECF Doc. 522:27.
            The Court recognizes in this Circuit the prerequisites to a negligence claim aee the existence of a
   legal duty and its breach. Smith v. Sci. Games Corp., 461 F. App’x 151, 153 (3d Cir. 2012) [“Whether there
   is a duty of care is a matter of law for the court to decide.”]. Moreover, a review of the case law from
   potential jurisdictions reveals duty and breach are universal requirements of a negligence claim.


             As for Kentucky, the Court rejects this argument because Kentucky has codified the common law doctrine of
   negligence per se. See Tassin v. BNK Transport Inc., No. 19‐00064, 2019 WL 2271163, at *2 (W.D. Ky. 28 May 2019) [citing K.R.S.
   § 446.070).
             As for South Carolina, the Court rejects defendants’ argument about negligence per se claims there inasmuch as, under
   some circumstances, South Carolina does allow an independent cause of action for negligence per se to be litigated. Therefore,
   since the proper pleading of a common law, stand‐alone negligence per claim under South Carolina is a question of fact, at this
   stage of the proceedings, dismissing it is premature. See, e.g., Wellin v. Wellin, 135 F. Supp. 3d 502, 528 (D.S.C. 2015).
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 32 of 39 PageID: 20743
                                                                                                             32



   Therefore, the Court considers whether the plaintiffs adequately pleaded in the Master Complaints the
   existence of a duty and its breach by the Wholesalers and the Pharmacies.
           In their Opposition, plaintiffs assert several, different theories as to duty and breach regarding
   these defendant groups. First, plaintiffs argue, “Wholesaler Defendants and Retail Pharmacy Defendants
   breached their common law duties to appropriately vet their generic manufacture suppliers to ensure
   that they did not sell adulterated, misbranded[,] and/or contaminated product.” ECF Doc. 577:81.
   Second, plaintiffs argue the Pharmacy Defendants have a duty to “use due and proper care in filling
   prescriptions and selling products to the public.” Ibid. Third, plaintiffs contend “Wholesaler Defendants
   had duties to exercise reasonable care in their acquisition and re‐sale of products”. Id: 82.)
           Although plaintiffs make these assertions in their Opposition, the Master Complaints lack
   allegations to support each of these arguments, which is amplified by the fact that plaintiffs do not cite
   to the Master Complaints or their allegations when opposing the Motions to Dismiss on this point. While
   each of plaintiffs’ aforementioned assertions of duty and breach could potentially suffice to state a claim,
   the Master Complaints are devoid of factual allegations to support such statements. Rather, as noted in
   this Court’s MTD Opinion 2 (ECF Doc. 728), the Master Complaints lump Defendants together with
   conclusory allegations, which fail to separate the alleged negligent conduct of the Wholesaler
   Defendants from that of the Pharmacy Defendants. In other words, the Master Complaints fail to
   precisely articulate the duty that the Pharmacy Defendants and the Wholesaler Defendants owed to
   Plaintiffs and the specific breach that occurred. Without these allegations, the Court cannot determine
   whether Plaintiffs have stated a claim for negligence as to the Pharmacy and Wholesaler Defendants.
   Moreover, the Pharmacy and Wholesaler Defendants are left without adequate notice of plaintiffs’
   theories of negligence.
           Accordingly, the Court GRANTS WITHOUT PREUDICE the Pharmacy Defendants’ and the
   Wholesaler Defendants’ motions to dismiss the common law negligence claims in the three Master
   Complaints.
           Plaintiffs may file a motion for leave to amend the negligence claims against the Pharmacy
   Defendants’ and the Wholesaler Defendants in the Master Complaints according to the deadline
   provided in the accompanying Order, but only to the extent that such amendments do not supersede the
   Subsumption rulings supra.


   5.0     MEDICAL MONITORING
           Defendants next argue that Plaintiffs’ stand‐alone claims for medical monitoring should be
   dismissed because many jurisdictions do not recognize such a claim. ECF Doc. 520‐3: 53 accompanied by
   the chart of state jurisdictions in ECF Doc. 520‐5: 57–58. In their Opposition, plaintiffs assert Defendants’
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 33 of 39 PageID: 20744
                                                                                                                                   33



   chart misstates the applicable law and advance their own chart as correctly identifying which states do
   not recognize these claims.. ECF Doc. 57 7‐97 ‐98; ECF Doc. 577‐Appendix 2: 5‐10.
              The Court divides its holding into three parts:
              First, the Court recognizes that, even though Alabama19; Arkansas20; Connecticut21; Georgia22;
   Kentucky23; Louisiana24; Michigan25; Mississippi26; Nebraska27; New Jersey28; Oklahoma29; South
   Carolina30; Tennessee31; Texas32; Virginia33; and Wisconsin.34 may not recognize independent claims for
   medical monitoring , they may, however, may allow a plaintiff under certain circumstances to recover
   damages for medical monitoring premised on another tort:
              Accordingly, the Court GRANTS WITHOUT PREJUDICE Defendants’ motions to dismiss in the
   MMMC those independent claims for medical monitoring, which arise under the laws of Alabama,
   Arkansas, Connecticut, Georgia, Kentucky, Louisiana, Michigan, Mississippi, Nebraska, New Jersey,
   Oklahoma, South Carolina, Tennessee, Texas, Virginia, and Wisconsin. However, this ruling does not
   affect or prejudice plaintiffs’ seeking recovery for medical monitoring in concert with any other claim in
   accordance with the law of those jurisdictions.
              Second, the Court recognizes that Indiana35; Iowa36; and New Hampshire37 have either not, or
   inconsistently, ruled on allowing an independent medical monitoring claim. Accordingly, the Court



   19 Houston Cnty.   Health Care Auth. v. Williams, 961 So. 2d 795, 811 (Ala. 2006).
   20 Baker  v. Wyeth‐Ayerst Laboratories Div., 992 S.W.2d 797, 799 (Ark. 1999).
   21 Dougan v. Sikorsky Aircraft Corp., —A.3d—, 2020 WL 5521391 (Conn. Sept. 14, 2020).
   22 Parker v. Brush Wellman, Inc., 777 F. Supp. 2d 1290, 1302 (N.D. Ga. 2005).
   23 Wood v. Wyeth‐Ayerst Labs, 82 S.W.3d 849, 859 (Ky. 2002).
   24 La. Civ. Code Ann. art. 2315.
   25 Henry v. Dow Chem. Co.,701 N.W.2d 684, 686 (Mich. 2005).
   26 Paz v. Brush Engineered Materials, Inc., 949 So. 2d 1 (Miss. 2007).
   27 Avila v. CNH Am., LLC, No. 4:04‐cv‐3384, 2012 WL 13187721, at *5 (D. Neb. Aug. 30, 2012) (predicting that Nebraska would not

   allow independent cause of action).
   28 Sinclair v. Merck & Co., 948 A.2d 587, 595 (N.J. 2008).
   29 Cole v. ASARCO Inc., 256 F.R.D. 690, 695 (N.D. Okla. 2009).
   30 Rosmer v. Pfizer, Inc., No. 9:99‐cv‐228018, 2001 WL 34010613, at *5 (D.S.C. Mar. 30, 2001) (predicting that South Carolina

   courts would not allow medical monitoring as independent claim).
   31 Sutton v. St. Jude Med. S.C., Inc., 419 F.3d 568, 576 n.7 (6th Cir. 2005).
   32 Norwood v. Raytheon Co., 414 F. Supp. 2d 659, 666 (W.D. Tex. 2006) (predicting Texas courts would not recognize independent

   claim).
   33 Ball v. Joy Techs., Inc., 958 F.2d 36, 39 (4th Cir. 1991) (predicting that Virginia would not recognize an independent claim).
   34 Alsteen v. Wauleco, Inc., 802 N.W.2d 212, 219 (Wis. Ct. App. 2011).
   35 Courts applying Indiana law have come to differing conclusions. Compare Hunt v. American Wood Preservers Institute, No. 02‐

   0389, 2002 WL 34447541, at *1 (S.D. Ind. July 31, 2002) with Allgood v. General Motors Corp., No. 102CV1077DFHTAB, 2005 WL
   2218371, at *6–8 (S.D. Ind. Sept. 12, 2005).
   36 Iowa has not explicitly accepted or rejected medical monitoring as an independent cause of action or as a remedy. Manvill

   Corp. Asbestos Disease Compensation Fund, 496 N.W.2d 247 (Iowa 1993); but see Pickrell v. Sorin Grp. USA, Inc., 293 F. Supp. 3d
   865, 868 (S.D. Iowa 2018) (predicting that Iowa would not adopt a medical monitoring cause of action, or if it did, the court would
   require an actual injury).
   37 Brown v. Saint‐Gobain Performance Plastics Corp., No. 16‐cv‐242, 2018 WL 10638396, at *1 (D.N.H. Dec. 6, 2018) (noting that

   New Hampshire has neither accepted nor rejected medical monitoring claim).
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 34 of 39 PageID: 20745
                                                                                                                                   34



   DENIES Defendants’ motions to dismiss in the MMMC those independent claims for medical monitoring,
   which arise under the laws of Indiana, Iowa, and New Hampshire.
             Third, the Court recognizes that North Carolina38 has rejected outright an independent medical
   monitoring claim as well as a medical monitoring claim as the measure of damages. Accordingly, the
   Court GRANTS WITH PREJUDICE defendants’ motions to dismiss in the MMMC those independent
   claims for medical monitoring, which arise under North Carolina law. .


   6.0       STRICT LIABILITY
             Pharmacy Defendants assert that courts have uniformly held that pharmacies are not subject to
   strict liability for latent defects in drugs they dispense. ECF Doc. 523 at 11. In their Opposition, plaintiffs
   argue this assertion is incorrect because a number of states have actually adopted a rule allowing “any
   seller in the chain of distribution” to be liable “for the sale of a defective product that was a cause of the
   plaintiff’s injury.” ECF Doc. 577: 99 [citing Restatement (3d) of Torts: Prod. Liab. § 1 (1998)].
             Moreover, the Pharmacy Defendants make broad policy arguments regarding why the Court
   should not hold pharmacies strictly liable (See, e.g., ECF Doc. 523:11–13), which the Court declines to
   accept as sufficient to dismiss all of plaintiffs’ strict liability claims against Pharmacy Defendants. In
   further support of their motion to dismiss arguments, Pharmacy Defendants appended a State‐By‐State
   Summary Chart (ECF Doc. 523‐3) in which they précis cases from various states in an attempt to
   demonstrate that these states do not hold pharmacies strictly liable for the sale of a valid prescription.
   Id. The Court has reviewed the cited cases in the Summary Chart to confirm the accuracy of Pharmacies’
   assertions as to which states hold pharmacies strictly liable for the drugs they sell. As articulated in its
   prior Opinion, the Court looked for jurisdictions where the Pharmacies’ assertions did not apply or where
   the law was unclear and did not consider arguments regarding innocent seller statutes in this portion of
   its Opinion.
             Accordingly, the Court GRANTS WITHOUT PREJUDICE the Pharmacy Defendants’ motion to
   dismiss in any of the Master Complaints those strict liability claims in Alabama39; Arizona40; Arkansas41;




   38 Curl v. Am. Multimedia, Inc., 654 S.E.2d 76, 81 (N.C. Ct. App. 2007).
   39 In re Yasmin & Yaz (Drospirenone) Mktg., Sales Practices & Prods. Liab. Litig., No. 3:11–cv–20153, 2012 WL 1831789, at *4 (S.D.
   Ill. May 18, 2012).
   40 Strong v. Merck & Co, No. CV 2005‐053195, 2009 WL 7233281 (Ariz. Super. Ct. Nov. 09, 2009).
   41 Kohl v. Am. Home Prods. Corp., 78 F. Supp. 2d 885, 896 (W.D. Ark. 1999).
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 35 of 39 PageID: 20746
                                                                                                                                   35



   California42; Connecticut43; District of Columbia44; Florida45; Georgia46; Hawaii47; Illinois48; Iowa49;
   Louisiana50; Maine51; Maryland52; Massachusetts53; Michigan54; Mississippi55; New Hampshire56; New
   Jersey57; New Mexico58; New York59; North Carolina60; Oklahoma61; Pennsylvania62; Tennessee63; Utah64;
   Virginia65; Washington66; and West Virginia.67
                Accordingly, the Court DENIES the Pharmacy Defendants’ motion to dismiss in any of the three
   Master Complaints the claims for strict liability, which arise under the laws of Alaska; Colorado;
   Delaware; Idaho; Indiana; Iowa; Kansas; Kentucky; Minnesota; Missouri; Montana; Nebraska; Nevada;
   Ohio; Oregon; Puerto Rico; Rhode Island; South Carolina; South Dakota; Texas; Vermont; Wisconsin; or
   Wyoming. However, the Court acknowledges that its subsumption holdings supra in this Opinion may
   affect this denial.


   7.0          CONCLUSION
                For the reasons discussed above, the Court rules as follows to resolve defendants’ arguments
   relating to the subsumption of common law claims by various states’ Products Liability Acts and to the
   Rule 12(b)(6) pleading deficiencies for common law claims of negligence, negligence per se against all
   three categories of defendants as well as common law claims of strict liability claims against the
   Pharmacy Defendants: .



   42 Murphy v.   E.R. Squibb & Sons, Inc., 710 P.2d 247, 251 (Cal. 1985).
   43 Altieriv. CVS Pharm., No. X06CV020171626S, 2002 WL 31898323, at *4–5 (Conn. Super. Ct. Dec. 13, 2002).
   44 Ealy v. Richardson‐Merrell, Inc., No. 83–3504, 1987 WL 159970, at *3 (D.D.C. Jan. 12, 1987).
   45 McLeod v. W. S. Merrell Co., 174 So. 2d 736, 739 (Fla. 1965).
   46 Robinson v. Williamson, 537 S.E.2d 159, 161 (Ga. Ct. App. 2000).
   47 Birmingham v. Fodor’s Travel Publ’ns, Inc., 833 P.2d 70, 79 (Haw. 1992).
   48 Jones v. Irvin, 602 F. Supp. 399, 400 (S.D. Ill. 1985).
   49 Merfeld v. Domestic Corp., 306 F. Supp. 3d 1070, 1076‐78 (N.D. Iowa 2018) (granting summary judgment for retailer), aff’d,

   940 F.3d 1017 (8th Cir. 2019).
   50 Zehner v. Nordskog Indus., Inc., No. 92‐2508, 1992 WL 233984, at *3 (E.D. La. Sept. 2, 1992).
   51 Herzog v. Arthrocare Corp., No. Civ. 02‐76‐P‐C, 2003 WL 1785795, at *13 (D. Me. Mar. 21, 2003).
   52 Rite‐Aid Corp. v. Levy‐Gray, 894 A.2d 563, 578 (Md. 2006).
   53 Carrozza v. CVS Pharmacy, 391 F. Supp. 3d 136, 147 (D. Mass. 2019)
   54 Adkins v. Mong, 425 N.W.2d 151, 152 (Mich. Ct. App. 1988).
   55 In re Rezulin Prods. Liab. Litig.,133 F.Supp.2d 272, 288‐90 (S.D.N.Y. 2001).
   56 Siciliano v. Capitol City Shows, Inc., 475 A.2d 19, 25 (N.H. 1984).
   57 Feldman v. Lederle Labs., 479 A.2d374, 380–81 (N.J. 1984).
   58 Ruiz v. S. Pac. Transp. Co., 638 P.2d 406, 412 (N.M. Ct. App. 1981).
   59 Ullman v. Grant, 450 N.Y.S.2d 955, 957 (N.Y. Sup. Ct. 1982).
   60 Batiste v. Am. Home Prods. Corp., 231 S.E.2d 269, 275–76 (N.C. Ct. App. 1977).
   61 White v. Mylan, Inc., No. CIV‐12‐402‐D, 2012 WL 6726593, at *3 (W.D. Okla. Dec. 27, 2012).
   62 Ramirez v. Richardson‐Merrell, Inc., 628 F. Supp. 85, 86 (E.D. Pa. 1986).
   63 Heaton v. Mathes, No. E2019‐00493‐COA‐R9‐CV, 2020 WL 1652571, at *7–8 (Tenn. Ct. App. Apr. 3, 2020).
   64 Shaerrer v. Stewart’s Plaza Pharmacy, Inc., 79 P.3d 922, 928–32 (Utah 2003).
   65 Evans v. NACCO Materials Handling Grp., Inc., 810 S.E.2d 462, 469 (Va. 2018).
   66 McKenna v. Harrison Mem’l Hosp., 960 P.2d 486, 488 (Wash. Ct. App. 1998).
   67 Ashworth v. Albers Med., Inc., 395 F. Supp. 2d 395, 405–06 (S.D. W. Va. 2005).
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 36 of 39 PageID: 20747
                                                                                                          36



   AS FOR SUBSUMPTION:
   As to the Personal Injury Master Complaint claims arising under the laws of New Jersey: the Court finds
   that all claims—except breach of express warranty—are subsumed by the New Jersey Products Liability
   Act; therefore, the Court GRANTS all Defendants’ Motion to Dismiss these claims and dismisses these
   claims WITH PREJUDICE.
   As to the Medical Monitoring Master Complaint claims arising under the laws of New Jersey: the Court
   finds that all claims—except breach of express warranty and violation of the Magnuson‐Moss Warranty
   Act—are subsumed by the New Jersey Products Liability Act; therefore, the Court GRANTS all
   defendants’ Motions to Dismiss these claims and dismisses these claims WITH PREJUDICE.
   As to the Economic Loss Master Complaint claims arising under the laws of New Jersey: the Court finds
   none of these claims are subsumed by the New Jersey Products Liability Act; therefore the Court DENIES
   the Motion to Dismiss these claims.
   As to the Personal Injury Master Complaint claims arising under the laws of Connecticut: the Court finds
   that all claims are subsumed by the Connecticut Products Liability Act; therefore, the Court GRANTS all
   defendants’ Motions to Dismiss these claims and dismisses these claims WITH PREJUDICE.
   As to the Medical Monitoring Master Complaint claims arising under the laws of Connecticut: the Court
   finds that all claims are subsumed by the Connecticut Products Liability Act; therefore, the Court
   GRANTS all defendants’ Motions to Dismiss these claims and dismisses these claims WITH PREJUDICE.
   As to the Economic Loss Master Complaint claims arising under the laws of Connecticut: the Court finds
   that none of the claims are subsumed by the Connecticut Products Liability Act; therefore, the Court
   DENIES the Motion to Dismiss these claims.
   As to the Personal Injury Master Complaint claims arising under the laws of Indiana: the Court finds that
   all claims—except for violation of state consumer protection statutes, breach of express warranty, and
   breach of implied warranty—are subsumed by the Indiana Products Liability Act; therefore, the Court
   GRANTS all Defendants’ Motion to Dismiss these claims and dismisses these claims WITH PREJUDICE.
   As to the Medical Monitoring Master Complaint claims arising under the laws of Indiana: the Court finds
   that all claims—except the claims for breach of implied warranty, breach of express warranty, and
   violation of Magnuson‐Moss Warranty Act—are subsumed by the Indiana Products Liability Act;
   therefore, the Court GRANTS all Defendants’ Motion to Dismiss these claims and dismisses these claims
   WITH PREJUDICE.
   As to the Economic Loss Master Complaint claims arising under the laws of Indiana: the Court finds that
   none of the claims are subsumed by the Indiana Products Liability Act; therefore, the Court DENIES the
   Motion to Dismiss these claims.
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 37 of 39 PageID: 20748
                                                                                                             37



   As to the Personal Injury Master Complaint claims arising under the laws of Kansas: the Court finds that
   all claims—except the claim for violation of state consumer protection statutes—are subsumed by the
   Kansas Products Liability Act; therefore, the Court GRANTS all Defendants’ Motion to Dismiss these
   claims and dismisses these claims WITH PREJUDICE.
   As to the Medical Monitoring Master Complaint claims arising under the laws of Kansas: the Court finds
   that all claims are subsumed by the Kansas Products Liability Act; therefore, the Court GRANTS all
   Defendants’ Motion to Dismiss these claims and dismisses these claims WITH PREJUDICE.
   As to the Economic Loss Master Complaint claims arising under the laws of Kansas: the Court finds that
   none of the claims are subsumed by the Kansas Products Liability Act; therefore, the Court DENIES the
   Motion to Dismiss these claims.
   As to the Personal Injury Master Complaint claims arising under the laws of Louisiana: the Court finds
   that all claims are subsumed by the Louisiana Products Liability Act; therefore, the Court GRANTS all
   Defendants’ Motion to Dismiss these claims and dismisses these claims WITH PREJUDICE.
   As to the Medical Monitoring Master Complaint claims arising under the laws of Louisiana: the Court
   finds that all claims are subsumed by the Louisiana Products Liability Act; therefore, the Court GRANTS
   all Defendants’ Motion to Dismiss these claims and dismisses these claims WITH PREJUDICE.
   As to the Economic Loss Master Complaint claims arising under the laws of Louisiana: the Court finds
   that all claims are subsumed by the Louisiana Products Liability Act; therefore, the Court GRANTS all
   Defendants’ Motion to Dismiss these claims and dismisses these claims WITH PREJUDICE.
   As to the Personal Injury Master Complaint claims arising under the laws of Mississippi: the Court finds
   that all claims—except the claims for fraud and violation of state consumer protection statutes—are
   subsumed by the Mississippi Products Liability Act; therefore, the Court GRANTS all Defendants’ Motion
   to Dismiss these claims and dismisses these claims WITH PREJUDICE.
   As to the Medical Monitoring Master Complaint claims arising under the laws of Mississippi: the Court
   finds that all claims—except the fraud claim—are subsumed by the Mississippi Products Liability Act;
   therefore, the Court GRANTS all Defendants’ Motion to Dismiss these claims and dismisses these claims
   WITH PREJUDICE.
   As to the Economic Loss Master Complaint claims arising under the laws of Mississippi: the Court finds
   that none of the claims are subsumed by the Mississippi Products Liability Act; therefore, the Court
   DENIES the Motion to Dismiss these claims.
   As to the Personal Injury Master Complaint claims arising under the laws of North Carolina: the Court
   finds that the strict liability claims are subsumed by the North Carolina Products Liability Act; therefore,
   the Court GRANTS all Defendants’ Motion to Dismiss these claims and dismisses these claims WITH
   PREJUDICE.
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 38 of 39 PageID: 20749
                                                                                                           38



   As to the Personal Injury Master Complaint claims arising under the laws of Ohio: the Court finds that all
   claims—except the claim for fraud—are subsumed by the Ohio Products Liability Act; therefore, the
   Court GRANTS all Defendants’ Motion to Dismiss these claims and dismisses these claims WITH
   PREJUDICE.
   As to the Medical Monitoring Master Complaint claims arising under the laws of Ohio: the Court finds
   that all claims—except the claim for fraud—are subsumed by the Ohio Products Liability Act; therefore,
   the Court GRANTS all Defendants’ Motion to Dismiss these claims and dismisses these claims WITH
   PREJUDICE.
   As to the Economic Loss Master Complaint claims arising under the laws of Ohio: the Court finds that
   none of the claims are subsumed by the Ohio Products Liability Act; therefore, the Court DENIES the
   Motion to Dismiss these claims.
   As to the Personal Injury Master Complaint claims arising under the laws of Tennessee: the Court finds
   that all claims—except the claim for violation of state consumer protection statutes—are subsumed by
   the Tennessee Products Liability Act; therefore, the Court GRANTS all Defendants’ Motion to Dismiss
   these claims and dismisses these claims WITH PREJUDICE.
   As to the Medical Monitoring Master Complaint claims arising under the laws of Tennessee: the Court
   finds that all claims are subsumed by the Tennessee Products Liability Act; therefore, the Court GRANTS
   all Defendants’ Motion to Dismiss these claims and dismisses these claims WITH PREJUDICE.
   As to the Economic Loss Master Complaint claims arising under the laws of Tennessee: the Court finds
   that none of the claims are subsumed by the Tennessee Products Liability Act; therefore, the Court
   DENIES the Motion to Dismiss these claims.
   As to the Personal Injury Master Complaint claims arising under the laws of Washington: the Court finds
   that all claims—except the claims for violation of state consumer protection statutes and fraud—are
   subsumed by the Washington Products Liability Act; therefore, the Court GRANTS all Defendants’
   Motion to Dismiss these claims and dismisses these claims WITH PREJUDICE.
   As to the Medical Monitoring Master Complaint claims arising under the laws of Washington: the Court
   finds that all claims—except the claim for fraud—are subsumed by the Washington Products Liability Act;
   therefore, the Court GRANTS all Defendants’ Motion to Dismiss these claims and dismisses these claims
   WITH PREJUDICE.
   As to the Economic Loss Master Complaint claims arising under the laws of Washington: the Court finds
   that none of the claims are subsumed by the Washington Products Liability Act; therefore, the Court
   DENIES the Motion to Dismiss these claims.
   As for negligence per se:
Case 1:19-md-02875-RBK-KMW Document 838 Filed 02/03/21 Page 39 of 39 PageID: 20750
                                                                                                            39



   The Court finds that the Complaints sufficiently plead a cause of action against Manufacturer
   Defendants; however, the Court finds that the following jurisdictions do not recognize an independent
   cause of action for negligence per se: Arkansas; Arizona; California; Massachusetts; Maine; Nebraska;
   Rhode Island; and Texas. Therefore, the Court GRANTS the Motion to Dismiss the claims arising under
   the laws of these jurisdictions WITH PREJUDICE.


   AS FOR NEGLIGENCE:
   Against Manufacturer Defendants: the Court DENIES the Motion to Dismiss the negligence claims.
   Against Wholesaler and Pharmacy Defendants: the Court GRANTS the Wholesaler and Pharmacy
   Defendants’ Motion to Dismiss and dismisses these claims WITHOUT PREJUDICE.
           Plaintiffs may make a motion for LEAVE TO AMEND all three Master Complaints as to the
   negligence claims according to the deadlines set in the accompanying Order.


   AS FOR MEDICAL MONITORING:
   Against all Defendants: the Court GRANTS the Motion to Dismiss to the extent the claims arise under
   the law of the following jurisdictions: Alabama; Arkansas; Connecticut; Georgia; Kentucky; Louisiana;
   Michigan; Mississippi; Nebraska; New Jersey; North Carolina; Oklahoma; South Carolina; Tennessee;
   Texas; Virginia; and Wisconsin.
           Plaintiffs may make a motion for LEAVE TO AMEND the MMMC as to the medical monitoring
   claim according to the deadline set in the accompanying Order.


   AS FOR STRICT LIABILITY:
   Against Pharmacy Defendants: the Court GRANTS the Pharmacy Defendants’ Motion to Dismiss, to the
   extent the claims arise under the law of the following jurisdictions: Alabama; Arizona; Arkansas;
   California; Connecticut; District of Columbia; Florida; Georgia; Hawaii; Illinois; Iowa; Louisiana; Maine;
   Maryland; Massachusetts; Michigan; Mississippi; New Hampshire; New Jersey; New Mexico; New York;
   North Carolina; Oklahoma; Pennsylvania; Tennessee; Utah; Virginia; Washington; and West Virginia.
           Plaintiffs may make a motion for LEAVE TO AMEND as to the strict liability claim, according to
   the deadlines set in the accompanying Order.


   Dated: 3 Feb 2021                                                         /s/ Robert B. Kugler
                                                                             ROBERT B. KUGLER
                                                                             United States District Judge
